 -----~;:...=-=-=-=-=-=-=-=-=-=-=-:=-=-=-=-=====-=-=-=-==-=-=-======-===~=-=-=-=-=-=-=-=-=---=====~=========:--
                 Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 1 of 32
                                        :Cl.I       1h!E.                UIJ.:t1E.~                                '5.TA,£5.                    'D.:x: 1'1\:IC..T                  louP..t
                            J:'o f.         TWE.         i..-1 .: :CDDLE.                          n~~TP.~C..,                              of            P£1\JN'5YLvAN.:rA



                     'DAMOtJT                       1--J A VJ A IJ                       l
                                                                                                                                           ••        ND .
                                                              P1a.1' 0+.ff,

                    " '8 •

                  1,...,1 :::c. C H E A L          W f:. I\J £ AD w::r C.. Z.                              l


                 J' D   t1 I\J      W E. T Z. t L             I        f.::i    £ '1. NA I') E. T'f £                        MA~ o IJ ,                    ••



                                                                                                                                                                                       FILED
                                                                                                                                                                              SCRANTON
                                                                                                                                                                              OCT 1 5 2020

                                                                                                                                                      ••
                                                                                                                                                                  Per---~~~_._---:---
                                                                                                                                                                                       DE~CLERK



                                                                         .i .                    :c 1u1 f.          0 Du c... 1 .J:              o   ~




                                                                  'DuN\o {l i-                           H a[f2n                                                                       tc         N Q Oar, ' )

                 b ri'nO'<,.                                  C.our+                             ac..t,· oo                                                     t-o      Ll   a              tJ       I   ~       •        (_       •




                 s .e..,c., t    i l)                                  a             aio             ~         di>...flL('lda()f-S                         1n          f-hoi',                    Oft 1c.,o
                                        "

                                                                        0
                                                                       I c.. u r                         C-; ... ~ • .,...                       d        f e () d a                   t-s                a re
                a"      d                                                                          I.I                               h ()            Q_                       (1




                                                                                         PP-£Vl:Ou~                                LAW SuJ:. TS




                                            · V . C l 11JrvihPr                                           e    f    tJ   I     i       1:oB -                   c..11-     1'71.DLD                           (3io l'.l8)

                                                                                                                             1 : 10 -Cv ·                 ~ B             ( 3-          DD                q )                   )




                  H11da ,-,                 // ,     l.) ,,       I   JJ h          ,'n            ~,              ~/              I : I ::; - C. \} -             3- i 3 I                   (           di          l)    I   3 )        )




-- -               /Id          A /I        v . Tr, '-1---I-               J         ~,           tt     I }        I ; I Lo • L          v - ,.., ?l 8            (     3. 0 I        lJ)        )
                                                                                                                                                                                                           .
                                                                                                                                                                                                              l                 Md        A /J

                 V . We -1-.z." I                    i    .e...f               t1    I       )           1: 18 -         c..v~       -J,1o           (.4-01 2,)                    )              HdtJ /)                               I/ •

                 wLr            1. /) 1 ,          ~ f        d       1 ,                                                             (     'd.01 8 )                              J - l ~ b /1                                 f/1
             Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 2 of 32



                   e.. -1-     12    I       1             I : I   '1 - C..\J - 454                                                      (            i u Iq )                    .               A 11           '
                                                                                                                                                                                                                 ,n
                                                                                                                                                                                                                           -t-h '            ._,_, i' ddl~

                  t:)   i~+r,' c...t                         b     .L     f,, -re                     Ju d J                                 p             Corin.Jr
                                                                                                                                   V




                                                                       :a:'.::E'.""lr'        .                 L'X. HAU sYro tJ                                                          0       f           ~f~f D                      .r Es


                              (.a.) .                  1     h; r            ~           I    i                tt                    51..- , -11 vane e.                              S.'iste_m
                                                                                                                                     V                                                        r



                              (. b) .                      Ha;fari                            has                                  t,        I,            d      ;Jritvaflc,.e5                                           c_    Q ()     C .e._     r    r-, ,      f\   ;f_
                                                                   V                                                                                              V

              -t-h                  1 <:. s. u         ~ c;.               M2nt--.'ol'i                                     fJ       rJ                  I I\     i- h   P            C o m P I a ,'                        fl   +,
--       -
                         I



                                                                                                                                                                                                                                                                                               --
                              ( C. ) •                     Na      Aan                       h 1t      s t.....}(.haus-l~cl                                                        a II                f"L M          .J   d ,' ~ s '
                                                                   ~




                                                                                                  .:I:' \I .                                     D£~ftJbAt-.rr~
                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                  --                                                               --
                                         I •                John                         We.tz                          D          I                 (          n,,., ;()             a f ~ er                         u
                                                                                                                                                                                                                                 we. l l .i I ")                                     I    5
                                                                                                                                                                                                                                                                                                   -
              -rb       e._              -t..c.. r     P    +a r ~                  0         f            t- h               I}                     D..Q_P a r t rYJi n                              +          0 ,:       Correct-,                               t} ()       'j


              L '' D oc.,"')                                       and                        is                        r        ~     s Pon~.bl                                      D            f      CJ (          -tii e            o v er - a I I

             Of .i ra.+1u o                                    of                t- h e..                      10-st-i lu ·huflS                                                              LU          ~   h i' ()                a." d               re         s ,'        cl       ~    '5

              a+ ••                   I CJ       a0            l~Ghno l u                                           :1-d                         p0.        r    XLUa:f                   l               1-.-/ J) chuo,c.,~bur;f                                           \                 ~A
                                                                                                                    U'
                                                                                                                                                                             '                                                                                 V

             Ii     Q     S 0            .
                                                                                                                                                          --             --                   -
                                                                                                                                                                                                                                                                                                           .
                                    d,'                1--f ,' c..ha& I                                    w                ~ fl                 f    D 1,\.) ,' C, Z.            l           . . , , , t ,' n a { f p ,                                 CC
                                                                                                                                                                                                                                                                   V\J    O fl I r tJ W l                  tz}
                                                                                                                                                                                                                                                                                                   -
              I     S         +- h e               d   1      fiJ        +j                  '5   ~        C        r       .Q..   i-"0. r ~                     .far + h.t                               C.'-.n-tra l                      r   J)       ~     ,- l:)     n               a" d
                                               '                                                                                                                                                                                                         V
              i5              (t.5Po n ::i ; bl~                                             FD       If            +he                          ovu· a 11                       o P-e...r a +-i' o                   f\         0    f    +~a                     I 0           +1+1.L-
                                                                                                                                                                                                                                                                                                   --
             ....,., o n       ~         .   ('\       rh          t          C..~<1+ral                                               r,9ion
                                                                                                                                                     u
                                                                                                                                                                         a "          d               r   ~   '5, ;    d ., s              a+                 ..          I q            a.   0
                                                                                                                                                                                                                                                                                                       -
             ,-' -Le... h n o             Io~ }                    p a. ...       lJi        LU tl         ~            1              r--f ~ c.. h a n ,' c. S b u r                                             \        p fl              11 05D,
                                                   V                                                       l




-    -                                                                                                                                                                   1.
Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 3 of 32



                      ~       .      6      i>-r n a.       d .L t t e..               tvl         A   ~    1.J   n                    l        h , re... i n a                           +¾-- ~ r                    Li    t-.,1 a -::i on ,> )


    1-s.       t- hi              ':;u(l..e__r 1 flt- Qod~o t                                              0 1-                    t- ho                            S +- a t o                               C a rrf c... ·h'or'la                                  I

:I'. ns "t i t u + ; on                              {. "         '::. C.. .I '
                                                                                   1
                                                                                           J           a     t                 P-, .o h                     p   a     t               a "      rl            1    ~         ,    t ~ f         lJ fl           ~ 1 b I .e.
f or             + hL               o v e.. r u l l             QP .ll. r a i, o o                                             a+                     scl:.                           ~ ~ +roa +, af\d
                                                            l.111.JJ O            S +a i                   Q..            i?iou.. +- ~                              II            1        ~l uo l i,c.. k'                              C.n         l          ~

PA,              1 '2>1.oa.. 1,



                 I.{ ,             u /1'.                                                      l       h ~            r 2.             i   (I    c:i.       f t ,             r           u        ~     t    t   +Ior                   »)              I      S


+-h        L      d       t       Pu   +~            ~ \J f IJ            r ; fl       f- ,        n   d          t       f\       t              f       o r                     f4 c..,' 1; t;:t                              Man°'
                                                                                                                                                                                                                                     0"                         Ml         n         +
a+             S C.   :r:            ~ ~+r ea                  +          11 fl   d                1 'l                        a                                                      M e          rYI       b Lr                who   ; \

f L~Po{)5 ; b l ~                                    +o r                 t nt                     o u or                  4 11                       0         pi?       f       a    +,'of\                     c    f         '5 .e... c.. u          r ,'    1 ;J
                                  e.. + C.                  ti ...,   d           r~s ; d                        a_   ~                a       + :                    I.a u, 0                      S +-a +e                     Ao u t             ll              tl     l

H uf\ l o c_ l'I                   C., c t. e_ !i.      i         PA               I       B LD            ~          I ,



                 5' .                                                                  (           h , r e. ; " a f                                       t     o r                   "        ~ u"               +a        11
                                                                                                                                                                                                                                 )            i ~

                  d , Pll t~                         SuP.a, ; () t e /\d e fl+                                                                   f or                         C ol') tr a l , z.-e                               J            S,         r l.J ,· L        eS

a+             Sc_.:(                iL t <ea t                       a"d                          1s                 a                    p 11, c..                                                                       uJ    ho             I ~


                                                                      t-' h P                      OVHO I I                                           D       Pe.. , a -h                                             OF                 P, o            r a mM-
                                                                                                                                                                                              I)    fl
                                                                                                                                                                                                                                               0
                                               a "    d                                                                                          :                  l.olDO                     ~t af q                           ~ o u +- o                          II         1
"' <1
 H un l o e.. 111                      C...re.at4                         PA               ,       l S ID 'a l



           w.            u /        it, -                                                                                 (                h    l..     r     e i         n           a .f t         4- f
                                                                                                                                                                                                                      ,, s           0   ~c l aws                         n1,       ••   JI )
l    ~         t h'                                                                                                                                                                                          I    ~         a
CYH.              b er                 uJ ho                                                                                                                    f br                       ~ r c gr a f'YIM ,' n                                                e t c.,)
           «)
                                                                                                                                                                                                                                                0
 o. o      d                                                 at                       l.olnD                          S t a t e.                                    ~o u t p                             11 ,              H un J oc.JJ.

 Lf H .            I'\        I      PA


           i .                                                              (          h Qtt , r.a f t tr                                                                 "               f'Jus5 ~' )
                                                                                                                                                                                                                                         ·~              0..
I                                                                                                                                                                                                                                                                                                                ·-
    Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 4 of 32
                                                                                                                                                                                                                                                              ,




        C.a.. Pt o., o                               a       + s.              c..   ..::r                 ~a.. t r'1a                                 +                a"       cl            .- $                         ( L~               PoV)s ; blP                                     + or
    a..s~, ~~ ;" 9                                                    of f I r                            r s·                     f        D          d          u t ,· i. s                      .(!_        t        C.             )        o._     n         d        t £...& , d.1s

    a+                 .     V
                                  U>   U) 0
                                                 V

                                                             ~       + a.. t t
                                                                                              -
                                                                                                      ~1J1.t t e.                               11       l               H Ll nl            D c.., I',                            c.. , , e.                 Vi        l    pA '
                                                                                                                                                                                                                                                             -
    1\3toa I

                                                                             --
                                  s.            u /    6.(            Co,uhowsK,                                                        {.      h t-,e..1 oaf +                            2-,
                                                                                                                                                                                                               L(
                                                                                                                                                                                                                            Co<     O...,OUJ                 S lfi,' ~ )             I        S:


    + ht                    Un; +                 MAoll.~.at'                                     {or                          1-'h I              ti-~~ + r 1c t R                                d                        1--l uuS1f\~                           u () ; t'
                                                                           V                                                                                                                                                                          ...,
    (        LI
                       ~ H U " )                             and                      t-h,                                 Diuir s .'ana,                                              1rea f i"YHl'l                                            t                u fl,'    f
                                                                                                                                                                                                                                                                                                             -
        (.        L<
                           I::)    1 u ")                            o.    "d                 i   ~                    ft..S Po{)-51 ble..                                                  .C o r                           +-   ti       p      0           P2- r a f                  I         i)   V)


    0 F                 s         a, d               un ; + ~                         l           and                              ,e.sid.o~                                 Q     +           ..                  u.u ('.)                ~ t a+~                         ~ou t                   e
    II            l         N uo l oc...fti                                 C.re.._q V,                        l               p A . 1 0wa-i l


                                                                                                                           --
                           q .             l)    j "                 NaMou..; i                           L.       -z.              l h e..<tit'laf + , r                                                 ~(
                                                                                                                                                                                                                        NaMOuJ                    . t.2. ")                          i~

    t-- h l                 I.LO•· +-            M,t'la ~ -rr                                         f   D        r               f,   ~       lb I         i,    C,    ~            a n d                        I ~            r .e...s..fof'ISibl                               ll


    f or                   t- h        o         D       f   2-f'" Q           +I         O fl                             0   f         S. a ,          d              u (\;      t           l               a o           d             ( L~,dn;                             a+                      ..
     111...1.LO                   ~ t a t .R_                    i    ou       t e                    11               l        hi u o             , 0        C. ~               C.rt,                                  l     p Pr                I S!.Do, I
                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                          "'
                           10               u / v..                        -s + ,1o-t>d                            £,               (        ti , ( t , n a f ~                        I       r                   (I
                                                                                                                                                                                                                             ':i t- a bfd a ")                                       I       <:,


        a.         f   g      a c..        he,               a+                 s c.. J:                               f'-iq t rea t                                a    n       d          ( e.               !, I          d    .t. li          o+                  ..   (D   ID           D


         ~ t fJ t e.                       f1 0 U            +-       .0       11 ,                   Huo lo c                               I.(       C.. r ,           q   ii:       I             pA                           I I?> lP            3- I

                                                                                          -
                       l I '               u l l"i                    LJt...S SL                                   t           h t.rt..i,..,a f t Lr                                        LI             J' .e...          ~ ~ ~ ))                 )               IS        + h,
                                                                                                      --
     ~       '0        f .e..,· t          ~           Of f 1L.tr                                     fo ( t- he                                       ~ ,          t,    e ra I                           p t) p u I a +,·an                                               at
                                                                                                                                                       ~
    'S c.. :r                      ~~ t- r.to 4-                               a f'l cl                        r i .s ; di'i.                                     at         .         L:iua                                ~+-a t t                          l'iou+o                        II         \




     Hu o I                                            c_ r t                  l4         \               pA .                      I S lD tl- I '
                              0 c.... ·~
                                                                                                                   --                    -                                                 -


                                                                                                  -            --
                                                                           .
                                                                                                                                                   -

                                                                                                                                                                     y,
        Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 5 of 32
                                                                                                                                                                                                                            ~-   ~




                                                                                                                                                                                                                                                       .
                                                                                    ".              ST'A,£                                 1---1        t        N   T             o C C..LA.rl---l~

                                                                                                          --------
                     I   a.       I            on                D-Lc, e.                  M     b -t. r                    11     I        ch         O I       q             hi u ~ all                             {      I   f       p   rl                +--h, t           2             (. 0 ')
                                                                                                                                  --                                                      0
                                                                                                                                                                                                                                 c_ 0 r                         +
,
    •
            f\r\ 4.. <,+o riuu\

            ~+a.ff                                 at                 &    C...l'.
                                                                                     ,ie.val'lt-'1'5
                                                                                                           --
                                                                                                 Pi .Q + ua t
                                                                                                                                                a--da;n~ t
                                                                                                                                                        f ur                  t)   u
                                                                                                                                                                                         '& t a tP

                                                                                                                                                                                        IV)         (l)ll~
                                                                                                                                                                                                                                                  f P


                                                                                                                                                                                                                                      V ,' o I a i , o
                                                                                                                                                                                                                                                           t        I, 0     ,, Q


                                                                                                                                                                                                                                                                           l'1   S
                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                               )

                                                                                                              -
            int.lud in~                                                but                      () 0      t               II      M ,·     t       q        rl           i    0          " d on I a I                                          0      f             PI     a      C.lrV'lfn                          t
                                                           -                                                                      --
                                                                                                                                                                                                                                                           ,1
            0 (\    a                          Lrd. r u I                              ~    0       Puto+ ; oo                                                  +-r.o         CJ   t    Ml             nt                   tJ       n I i-
        -                                                                                           -- --                                                                                                      -

                                                                                                                                                   --                                       -----                                                                                                                        -
                         ,~.                       ll       n          t) ~C~tvl                          ki.er                   I I >                'a. U I GJ
                                                                                                                                                                                    -
                                                                                                                                                                                       t-1 a           (;. fl               s        pl)      ~ p              w; +h d                               ~   Pu+-~
        S~c.,r~ ·h i.,. ~                                             \/\J     Q.     (l    L <D          LU          .     L Z.                who                           w        a\              QC.LOrYl                              Pa r"li' -td                            b~
                                                       t                                                                                                    -                                                                                                                                                                ·-
            H as. u           I'\
                                               '
                                                                h i' ':)             asf:.i~t-u"t                                                       a. h         d             N afYlot.ui'L"L                                            ,            Ha~ an
                                                                                                                                                                                                                                                                     V

            ~~2..G;f,call~                                                            inf o r rvHd                                              h i' M                        t-ha          t              h    Q            W CL S                       ha        VII\Jl
                                                                  '
                                                                                                                                                    --                                                                                                                                           -- -
            a   dj u ~ + Mt                                "     +                  I '::, ':. U J C.                       Q •        ~        D(      YYlovi'nJ D                                                  ( f                 a            + f t {( t' r-11 l n+
                                                                                                                                                       -----                                                                                                                                                 ---
            U() I        t                 and                         f     ~       It             u.nst-u61P                                                   a   t\       d          SR            t   f · Mu t~lat ; v o ,                                                                               an
                                                                                                                                                                                                                                                                                                    "' 0

        fur +hit.r-                                         I   n fo r rn,11d                                             h1M                   +-h a t                            ht              l,U     u.s                b 2.. +-ran s f.e rr.t
                                                                                                                                                                                                                                     to                                                                                      d
                                                                                                                                                                                              --                        -- ----
        0.1\       d          s, + (I f f                                 SuLh                                (.15,                    N AMo                         lAJ I         Gl                              .__..,a~ on .Q +- c.: LU~ r P
                                                                                                                                                                                                   '
        -f-q11 :n 9.
                                  ·u
                                                           ti i'm                    i-h        at                    •' ~             h,                        .P ursu, d                                     an               ~-o                  r i' e.. v a n L                    11       s          h .e

        would                                      nu t                    b o                  +-.r a                t')   .s.    t   J ,         r        ~    d                 and                     W CJuld                                    fe__ c.e             I     V {.               r, 0
                                                                                                                                                                                 --
            :¼-reot-"M 1fl t                                               .            \J\1        ~ l"l t , 0 LU j L-1.                                                ;nfu <m.,d Ho ;l.a n
                                                                                                                                                                                                                                                  V
                                                                                                                                                                                                                                                                         to               l,L)               r Iii

        +-h t'.,                      (3   u       t              w l +-h                           ta c; li'+y                                                 ~+aft                                  1--1 a                an                    as Iii            Q     d                   h     IM

                                                                                                                                                                                                                    ,;,.I

            n l) Lll              was                            h     I             t-D            du                      t-h I          ..               WhHl                            h"                 w £ts                          6         l l T\                    r       P        -ta       I; -
                                                                                                                                                                                                                                                                                                                             -
        o+ed                               a           a in S                +              at                 --'L\J2f                                     l -2.vv I                          D       f             a           d       (VJ , '" ,·            ~   t rat ior,
                                                                                                                                                                                                                                                                                                                             -
        it\C. l u             cl ; n ~                                <&uPer 1()                                  t       t ()     de              (\ +                   )            D, p I) + ~                                   \             u '(\ i +-                    t-..-l    (.I     l'l   a       Ii      r
                                                   V                                                                  -
                                                                                                                                                                                                                                                                                                     "
                                                                                                                                                                                                                                                                                                             -
        -e.,.t     C,, •                   Ho                    di          I et •              .Q       d                 hi     a   i'° n                             +a                 Cl
                                                                                                                                                                                                           t19ure.                                    ii             0 ll            t
                                                                                                                                       V                                                                     u
                                                                                                              -
                              I '-I •                       'T' h t.                    fo          llo_ w, ~                     d             fQ..
                                                                                                                                                        -
                                                                                                                                                                l-1 von+                           ~Vi()+)                                        0 C,C, lH r Ii
                                                                                                                                                                                                                                                      --
                                                                                                                                                                                                                                                                                     J
                                       +o                        Ha                                       s                                                                                                                                                                                hi c..h
                                                                             0an
            /) r i o     r                                                                                        (> Q..O j,4 I                    I)       g            LU : 1-'h                     \N-t.,()l(OuJ:c...L                                                       w
                                                                                                                                                        a
             I~ a d
                              -
                                               rl)                    hi a
                                                                           -
                                                                                           {J. ()
                                                                                                      I
                                                                                                          s               Vt.rba l                                        Locvd)Ja1nt
                                                                                                                                                                             --                                                              +- 0              hI    IY)             .•
                                                                                                                                                                              .5,
Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 6 of 32



                                               U>.                      N a d ao ' s                               ~r 1-t n d                                                           C... h .t. n             LUho                   i' s        Jwas
                                                                                                                                                                                                                                                                       -
a                                                   ~ -t n +                        a           l . ++ ~ r                                 a nd                   c..; u i                     a c ·H on                          i- o              S.u     P+,
                                                                                                                                                                                                                                                                   -
1--i   Cl.   ~   u ()           ID    n        S t... t' t- tmla 4 r                                               ~     )         -a.0 1 q                           rt- t u, s +- 1                   fl   d            +- ho+- s ~) e.
                                                               1
f -t.S o luc.                        hl ad t.1 0 5                                  15 Su.a S                                w i' +h,n                                45"               ola; 5                   o r           -t-h r

 e,_; Vi            I       (lc_ ~         1l) 1)                  w ovl                d           b         .D
                                                                                                                              (' '
                                                                                                                             t--   I       I ~       d            .

                                              ( ii) .                     A P P, o                ·,1.       i m a 4--             q       I~

                                wet<:.              f{_Mov , d                                         t r OfV)                            ....-n e.
                            ( '' P. T             U'
                                                           1
                                                                   )          a n d                      PIa            c_ q           j             0       11         b - lolo L- 1-<                                   wh,c.,h
                          () o       n · r h .t r-- a P u -' f- i                                 c.               I               +- n . cd -· m                     t n   t             u "tt                   .


                                          (. i i i ) .                  A f .f- .,_         r            hl a3a n                             wa.s                     an f orM.t.                           d            6 ~            S +- c +l u

+- ha t                 \,\ l         a" d                 tvf [          ~     0    {)           w           lL       re              +- h '                     C..au~J                      D    f        h,m                  b~: n                 d
ft{YJO\/P                   d          :t ( 0 VYl                      t- h '
                                                                                          {l. j        u               du,                   .f-- o          +-h       P         I .11 + + e'                         dra-?+J                           J
 b~               Ju I ;         R        .         l--1   ad a"                          f ;I           '     d              Cl            J r l .t VfJ.i'! CQ                                11   da,·          n S         +          ~a S               on
a. ri        d          'S + ~ +l 1r                       a_ (\        d               +-h re o                        (. J)                    o    t- hrr                    3r i '-V u n c e.S                                   ai
n u.m b Q.. r               5             2ld\liqi,                                             B l , a- q :s                                    l       830 S8 ~                                       a ('\     d           8     ~    .rs- 8           ~   .


                                     ( i V ') •                        N aJ a"                           LU a_':,                      oPPr u ac'-1-1                               J               b~            Na          (YI    ,nu I L2.
(lb l)       V ..         t-- h.1se              g rii v a n coS                                              an        d                  1ri f or M.1.J                                + 11 a+                      h~            IA) 0      L'   I   d
no +-                   lo ~         +n         n~         f ~           r, P d                              C. l o s          .Q..              t o                  hoM           2          i    f            hR            Pur:5 u~ d



                    , ~ie             C... , u , I                     ac.. f- lJJ {)                        M         Q {)        +- ~u t\              "        d         I   S         nu uJ                  lat to r e                         t-h 1 5
                                                                                                                                                                                                                                                                   -
H 1Jno ra bl Q                                C..ou.r- t                      a+                 H a~an                                    \},           Ma s on                           l        p •          (J   I   I         I\J 0
                                                                                                                                                                                                                                                                  -~
 I : I9             ~    c, V -            a I 11          o.
                                                                                                                                                                                                                                                                                                   -~
    Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 7 of 32



     t- h u                     ~ P              ;tr1' ~va~l t                                    a. () d           Ha;lan                              was                          olir~t.+l                                 cl                +o
                                                 V                                                                             ~




     u...J 1 +-~                 d rrJ.              UJ   I            UJhic. h                         h,          C.orvii'l1,q                                d            .   1.




                                                 (. V) .
                                                                             0     "
                                                                                               fl -     blt1c_.Vi                           Haq_an                               ~ f-llr-f , cJ                                          +-o            b       V LO                 (YI~



     U.()          s +a.. lo I ~                          a. o     d               havl                 ad]it~tMu,t                                                     issu1. s                                 a.   I\       cl             i-J   L       C-u          +
     l. 1M~..t1F                                      D "              t-h          '4. ~          { 'b)              d        ; { t .Q (D-11                           t        oc:raf.10()5                                                       \        Io s t
    W IL ~~ht                                    duo                   t-o                  I a c Iii      0 f             Q   a + 1' n                             an           d             f     .Q.    I -f--             VI r ~                   ,' r , ;                +- -
                                                                                                                                                    V
                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                   -
    a. t e             &                     Haff                 a/\              In         f orr-n,cJ                       YY\IV'l          -t- a I h.tulrh                                                       -S        +-a           FF         o F
                                                          V                                                                                                                                                                                                     -
    +-h ; s .                           A--l5o                     )             Ha             a ()          n IA        cJ       I           h        u   s                0. ()             fJ.         C.. ~ / V p                       d      £   P,ess.i'on
                                                                                                                                                                                                                                                                    -·

    clisordtr                                         a ,-,        d              I S           C..a +-a;1o r11.-ll                           &                     a   s        0.JLri'ou~ I~                                                   {Y/    en      +-u II j
                                                                                                              V                                                                                                                 '                                                              -
     ; II                   o..t")    d               ha u             e          ) u ~           + do            n       e             lo              lj Q ar 5                               5 -f          ,a, )/                 h       t          I ()
                                                                                                                                                        l                                                                  V

     Sc l i t-0-r~                                        I            ;so l a t- :o()                                C.,an                 +:ri-1                  Min                +-
                                                                                                                                                                                                            --                                                                  -·-
                       --                                                                                                                                                                                                                                           --
                                       (_\I I ) •                          .-J a~a()                    r,    I,        cJ             tl       ~r lt VO flCP                                                 a            a;n5t                            ~   +a                  f- f
                                                                                        V                                                       'v                                                                                                                                             -
    Co             r            .f CLI I i f)                           to                   ';:ic.,,he duh                        a                Ps ~                c,   h ,· a    +r i"c.                        ~-LV1.Q..uJ                            Te               am
                                                                                                                                                                ~



     MtLtln~                                              s a +-hat                               ~ p      C...ou 1d                        aclclu. ss                                 l--1 I S                   (V\          L ()       +--a. I ti.-a t+-h
                                        u                                                                                                                                                                                                                                                          -
     i 5 S               \.I. L 5            .                ~    -ta. f- F                    q_u 1t lill~                       Q        i-f-P M p f--q                        J                  +o -sc...viedul1                                                         Cl.
                                                                                                                    .                                                                                                                                                                      -
     P~T                          M .I.. .t.          +- i (l 4 f O i                               D .e     CDm lo.llr                         11          I               ao       I q                   an        cJ                  i\Jatvioi.u i c..L
                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                    d , a uJ                               +-hp ;l. r ,·~ varlLO
    o. ~
            ...,
                       a..,'n          dir0 c t o &                                          Na     Jan               ro                    LU - t--h                                      I
                                                                                                                                                                                                                               "'
     , t"lwh ,c. h                                        ~ i              di           d.
                                                                                                                                                                                                                                                                                               -


     ".2.                                                                                                                                    --                                                                                                                                            ~




                        li a            a        ri           LU 0.. S                  P,ofV\1' 5..t..d                       a             f-r a()S.fe,                                  c.. loS 1...r                                  to             hl) l'Yll
                                  V


     f or                       h~ s                  C..o        M     ()       , .D       +-1' 0 ()        () f              +h i                     /!:J.g h uu i' or                                    t----1 a ()            (J   ;l      P fYH n                      +
                                                                                                                                                                                                                                         -
    u ";               +             ( "              b        ~       u     )l    )           bu     +- n11.         cJ        to              C...1.HYI t)                   I -I t 0                     h 1' s                  ,4_ D           D        f,          LJ    :i ra M
                            -
    ,.:,,-.st                        t.,U    h, I c...        h         .e.....n d ~ d                     D .i.l.-Dmb.1                        (           s ) 10 I q .                                      Najar, s                                   + r a. ;~f"--r
                                                                                                                                                                                                                                                                 --
    UJ        a\                 fu         11    y            a I~               ro vtd                   Cl (O lJ f\          d             D ..ocD Mlo rr                                           91             -aotq ,
                                                 (
                                                                                                             --

-                                                                                            --                           -
                                                                                                                                                                                                                                                                4




                                     ---                       -                                                                        -
                                                                                                                                               1.
                                                                                                                                                                -                                                                                -
Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 8 of 32




 a                                                                                                              c__a r- 1 -t                  &t-11Ylfld                                                  h~          C.o ul d
(\ I)    +-                                                                                                     a           Pi,u                      bloll-4                          a+          his             P~-r
(Y) 4-          .L   +-1 (\         3         du~ +D                              ;+                     b      .t.1
                                                                                                                       f)   a           a
                                                                                                                                                      tL
                                                                                                                                                                M       td)       ad       ~ IYl ./ ()        +''         1~           5 U .e.

                                                                                      J                                '      ( e.                                                                 +-hi'.>
 ()_ n        d                 Hada/\                               { ; I;                         a               3-r1evufl                                           abl)uf                                        I .S & \J ~


a+                   t,J    O .        'l3   ~ 1      S S 7                       lJ ()                 b .oc-tfYlbl',                                     '1       }        1. 0 I q




                                                                            DO                D-Lc..~IYl b-tr                                 q       1    "a-0 ,q                     Nu~ an                      S Po      1-\       e

  w i t-h                       Nc.MDlA.J I L-7.                            w ho                    ll    ~~ ~ d                        h;    rY)          +- o              LU    i' +-h     dr a w 1              gr ,        11    v a fl U .

  i\J O,              S         .3 l S' !i l                     a    fl   d              HO            a    a ()             f    Q.    PIi      J        d            t(        ()   o '\
                                                                                                                                                                                              1
                                                                                                                                                                                                     N    D. fVl O LU      i'        C.... 2.


     f    u,, u            LL   L      cJ        u..i i    tt               <,        r                   c. 1.1 ()           ~        +-; 11                                          .-._ ha,           d           ~0 (            ~     I.)   U .   l)




                                                                                                                t-     D          do                                                                                   1../aJan
                                                                                                                                                      a.t


                                       ( i 'J. ) '                    0 ()                D   --e....   c. o.    /YI   b "--'"           11       l        -0-0lq                      t--!ao/l.()             was

                                                    le~                    Ps.~cholo3-1ca                                                                                              M-,fV\b.1r                       "-43.

  M a d , o v -s tli ~                                           1-h o. f                 n~                 u., au I             cl                                                   P Pi ,             t-h A+

                           in       forM              ,         cJ         H II    da n                         +---h I.I t'                P~,                 woJlcl                            l'lo+
                                                                                   No . S ~7 S-S-l                                                                       P.t.()cl1'11d'
 wh 1 IQ.
                                 0r1lva O{                            Q                                                                         UJa~

 tII Od a                                    dri'ivanc                            Q           o"                    + h,s                    o.t-              tJo. 8 3 9,to'1




                 1 'S"'    I            £l   n            [) t..c..        Q. M       b   ~ r                ,a        I    'OI   O      'q                                            lA.J t! S      c__Q,I~           d
 0 V       Q.   r          +u                +-h t                   Pod1uN1                                 b~              ~ ~ -t'                                                   w    iii     I~        C...o    M 1


 b       lA. c. ~                t-rr.N"\                   C... ho LU                )         and                         +old                                                                      icl ,n +,f: -
 I Cu           +, LJ () +                    D,            ~ ; M.                    ~       3t                       Uon-1S                                                            +n           hi fJ   3a()              t,      t,U       ~


 do (\ · t                       Ii'    ~ p                f'   R    o f ID                   ., ,           r ,            LU         no                               ~r-1 £ \fo() c t                      S'      • yO U, I/
                                                                                                                                                                              not                  e..a-f
-       ~

            Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 9 of. 32



                                                                                                                                                                                     - i'\         or dI                             t-o              ~ a        t .
                duo                      to             h,M                   neod;"'~                                    a ()                    .TD .                              I                                     r
                                                                                                         V




                                                                                                    --
                                     1lD .              I'.) ()             n~c...oMb.1.r                                 I () '                   ~o~                                                                     LU a S                  o P Proa(....h-

            -€..d                b~                S    +--a f f                   whi' I i                   j ~ g n J 1 , a _l _                                                       f    O {) V j tJ             t- ,'     l'.l (\               An         cl
                                         ~




             +uid                            t-o           c.. u.: r -                  u p          a. n        d                  t-h a             +               lr) f
                                                                                                                                                                                       t.u    a _s _ !) ~ ~~J                                         +-a.   J{       e       r'l
                                                                                                                                                                                                                                                                                     -~
              +o                 b o Ii t-« r ~                               tan t, n                   e_ lYl           en+-.                               .
                                                                                                                      -                                                                               --                   -                                                         -
                                 ' '1 .             0      /) C. '1.
                                                                              "' a ~an                   ~       0    +             +-o            -t-h           ~           Q    d         M ,· () ; S f f               Q        f-;        U e_      ~Ht,             ,d-
    <
                                                                                        u                u                                                                                         --                                                                                -
            t f\    ~                ho            LU CL':>             a PP r o a c...h                 .t      d                  b                 V       I       i,:     Nu S S                  .           t-JuSS                           Pu        II       e   d
                    V
                Ou..t                -drit.va.o t.."1                                   f'lumlot.rS                                 3~q;3?i                                        )  8 ?, 47YI                                      a     V'\     J B?)~1tol
                                                                                                                                                                                        --
            ll II       d                a '.:} '°"     a_   d               Ha 5J an                   d, d                   ~        I)            f ,· I          ~           +-h Q..,~e    t--1              .                  a        ct      u. n
                                                                                                                                                                                     ---
            rt.Pl1td                                '.:! ,Ls            U ll       d            Nuc;.<:i                  dir~c.+ed                                                      1--l a   3 CA        n       +o                  w ,i' + e_.
                                                                                                                                                                                                                                                    --                                   -
                                                    '                                                                                         a(\      d                    LU1+-h d,                                 I         t--h               -3r1' .t.vcu'l·
            -t-h     P           ~fli-\/O()C...                         e          C..ao r dioato <                                                                                                   C..UJ                               -t

                                 ~                                                                                                                                                                                    --
            C...e..-":i          D r                \-'lo          l         Haci_anl
                                                                                    u
                                                                                                             w a,,.                          [.           do;nd                                   +c") +\,                 p         Lrlol~                  "J
                                                                                                                                                                                                                                                                          '
             Hc1,lln                               ,Q.fil.~~d                           I           an       d            Nu.                ~ ~              t o            Id               t--l nf].an                           + h II t                 h        D

                      V                                                                                                                                                                                                                                 ((                           ~
                    a..,,.                                         t-                               ti o I ~                    a. ()             d           +-h o -t                            hi's            .f, 1tl\ d                                     ire          \~t.
                                     ~~ 3
            UJ                                                          i)         t-h "

             \..UDtJ i J                       t u.MP-e r                               w 1t-h                   h ,· s                      ProPQ,ty . -~                                                        a   cJ       IA   n           w a">
                                                                                                                                                                                                                                                                                         -
             + u Vi en                             +- \)          -t-   he              h o I P                I          Sol,~a,~.



                             I   B.                Lat t.r                    '°   (I
                                                                                            t) t L~           IYl     b       ,Q.   r             IO      l           'd, o I            q         hla        all n                  r     e L"-         , 11-'           d
            Q                f   o. I <; o.                      " o -1            h-Lr     s        f i         PO       f     +-           )I               a. +-                l\l O '            D?iql'.1~3                                             S   tt1.. +-1n~
                                                                                                                                                                                                                   --
            1-"'ti      a    t               h o        \)J a..)
                                                                               LL n         d _f _r _ i ~ i                                                                   I LJ        n           ft          OM Nu\ s
                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                  '
                                         --                                                                                                                                                                           --


                             Iq '                  0 ()           ~ ~C.'1. M b U
                                                                                                 -- '            ?,       \             ~\) 19                            1--J a   a          a()             rQc....t,vad                                   a

             C,     0 ()         ~            '° f           a               p( 0       6)4.~~                        ~                 Vt()              +-o               C~               S.~H-2. t                          a    +-            I\J D
             A lS'l'l3.'-1                                              'S~~ j!              d_ b~                              J.e_~SL __r_o f l gct l f\2                                                                              +-h        6. t
                                                             -                                                                                                                                                                                     -- ---
             nu M.t.,o LL\                                        d.e.t'Vl">                    0   f            Hod ao ' _s _ wa~                                                                Mi"151n;i.                              )           ; . . . c.. iud ·
                                                                                                                                                                                                          ~
                                              but                 no+-              l , M , t--td                         ..... 0                 h;      s                 rad; o                                ~~ad                             Phofl-t..5
             In~
                                     '                       -               --                                                                   --
                                                                                                                                                                                                          \
                                                                                                                                                                                                                                                                          ---
                                                                                                                                                              q                                                                                                       --
    Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 10 of 32


        ShouJ~r                            Sno12_'i,                                           :>'S°        h o o .Vi5                                           I    -t_   Oa              I         Ll.Jo r                   ~          .Q_t(,

                                                                                                                                                                                                                                                                                  -

                               -ao.          0 ()                       b      .t..c..   .Q_   N1      b    .t_   r              lS'            I       ~I)      I q             Hu               Jan                       f. ;      I ..e.    cl               a
    3ritv o.n                          co           r.Q a,d:03
                                                                  0
                                                                                                                  ti ; s                       P, c P.u' tJ                                        bu+                       t--hi &                 o~'~ -
                                                                  r'1 ) ..ec.....tJ d                                                1- h                                                                              c_,o o r                d • n C( t-b r-
     \I

    On
             D (\ C... ~


                      n        ~
                                       WI!.~

                                   c.. .    1,            l            'Lu I q ,
                                                                                                                  '°~                               I
                                                                                                                                                            6    r1tVl.ir.Co




                          a' .             Ha    3        a fl              w • £j             +~          +-o         cs f- + l          Q             l   r    (' t_ iu            i ~         +; t\ cl                   t- h      Q   +         a.. ,·1

     \I i     cl 4. o ')               ~ h o u.J 1' n              d            w h t. r               t          hi ~                        P r o P.t.. t t ~                       w o. ·o          +-              ci   n    d '5            h o IJ..J I n            O
        it           in\ltf\+o,,td                                                  b.D                P,11..~Prllld                                             fo<            l i't-,' Jati'on. Ha3- an
    a   I~     o          Lo m P I A...,            l'1       t    d           a..b o Ll          +          I\J u         ':>       S          u.. n d                :r '- 5 ~ -l 'S Co ~ S P •' r a c ~ •
                          d'd\,            £)()           TI<2.c....tMb -e. r                                     1 81                    -a, o I q                  ,t-.1 a     3   1.1.   n          u.J             as        S.e.ln
                                                                                                                                                                                                                                                                 b~
    PP-c.                  and              h _g              f ~           fOr t ~               d         t--'h     ll         t             h-D          wa.S                 M1<:.~1'()a                                    tvlu.lhPl~

    ; +,e          f'()   C,           tr o M                     h ,- :'.)              P, oP.gr +~                                          and               C..oul               d Pr ove                                        t-n a' ':)              I




                                                                                                                                                                                                       1
                          a.. J •          C n                b ..e.,c ,e, M b .u                                  1q                1         'd-01q                   Nag/An                              <,,.             ProP-t-r+)I
    w a~                       <t.10VPil-f.-oc i ~d                                                        ao      d                     m u 1 +, P I o                              o f             n 1' s                 : + 2fYlS


    M;!:.+t1dou.~ I~                                                      PuPP -Dd                          uP                   \             e..'{tQi>'t'                          .Cor                    lii'::i                 I    ~du                I-
     rv, .:,; I                            ,~             ular'                          m £Al                     u       n         d                  6oo~ s.
                                   ~


                                                 0
                      ·J 4,            o"           D .11..c..~M lo ~,                                     a~,         'alOl'I                              hladan                      +; I .e             d           A            ~ -e..c..o"                 d
    3r1LV f.l ()LD                         abbu+                          h1 ~                 ProP ~r +~                                      t utlou.J.nd                                 ail                Pr1Jc...1Ju,e..'i
    b~               at-' t O.c..h1nd'                                    Pr oof + ha+                                               ho                 a+       OflQ_                + ,Nl'1                          had                a+-           l ..1ust

    ?il              b u o l'iS                 in                     h ,,;             Poss.~ss,an                                                            I~   d      Ii   I              rv-i II I          I        a   fl    d         I    .Q...   +--t- t. r S


                    as .                   LDr, .. vri. oL~                                         Coord                        ,n(i+or                             1----t a    ~   a 11         J            a , k, ,'             + r a.     < 1 I~


    recitt t t..d                               t-h ;             <i        d' '~ \J Cl(l(Q                                  0           I\         D.ec..tMb-tr                                    ~ 0)                -3.o ,q .                     t-.1 a      J a. o      -       a




    IIJ,otQ                        h a_r        a                      ,e..iu.u,+                          SI, P                              +-hr ta            +t.r. i'" d +- D                                           Sup                h o -r                IF
                                                                                                                                                                                                                                                                              ---
-
                                                                                                                                                                 -- -
                                                                                                                                              10 .
Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 11 of 32



 Sh     Q      C. o n     +- ;       fl ll    t   d        f       1)




P roc,pc,~ Q.             J                                                                              0 f)                Januar ~                             ~ )        ~0'3-0 .



             ~ l£i    ,       O I"'\              1J ~    C....   D M'l          b     p   c       d-    I'.)     l        '3, 0 I l}               t-~ e                f   11 I   S   2...       fYl i° S ( o n          d U vt
                                      ll da , ns +                                Hao an                               0    ()           D    LC...I M           b ~ r                                                 w a. s
d i ~IYl ~ ~ ,: , e_J                         on                  r:1PP .e 11 \ ,



                                Cl    n                                                                                                            f' e.   Poc +<ng                            o f .f ; c.g,

S-½ u b .Jda                         I.Ala~             () o + i ~ ; .,J                                 +--h 1.1 t                      N 1J AI)                    h ad               cla...fta + oJ

h .u          rY';°'lfD() d uc t                                        and                     S h t                      f t - W fo t Q                                + hD



            3. g .        0 ()               D -L C-~             (Y)       b''                d\ '1     J        'd<O l q                    ti   4   ~an               d,_ fe nde cl                            '\ 1/i;n~ +
-r h e        p o..   I 5. .#          (Y) 1       ~   ( LJ 0           d   v r        +         a. " d                     +-h          ~     N1t1r ;\::J                      E\l a.m 1f\.f r

d ,-,M\1':, ~ .{)d                           t- h I          (Y) 1'         S L O ,f\          d       ll C       t              '
                                                                                                                                 I Y'I        ; +- s            .Q ( \   +--, ( i +~                I




                                                                            (\             a     a.,f1                d o +~ a f-- .ec:I                           h Lr             M i sc_o ndv c.. +
and            ,n
                                                                                               6
                                                                            ~ h i                  r ~ · w f o t- i>                                   +-h t                 M iSLo'{)cl v c t ,

                                                                                                                f- 1..Ll    O L '3-.)




            ?. 0 .        A- o as.Sau d-                                          c.. h 11r(1't                            h tts              a        ::-:i,      n : ficoV1 f ' )}
                                a~ l'Q.l t                              +o ; t                     LU 1' .Yh 1 n                             -+ h,
                                                                                                                                                                0b oc.,

         3 I,

Cl. n   d                                                         iovts + iJ~ t- o                                                   +- h -t           M    i ~ c o () r:J u (._               t            a n       d,
                                                                        h        J "       1t--h                s t- IA. + u \                     ~       a nd                C.., e          a        t   a..   d

                                                                                                                                     11 .
                                                         -
    Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 12 of 32



        t.i...        S.e..nc.e.                         D ~          S -~-- " ' o LLS                 fl i..S    ~                +o             +--h             .t                  l'Vl ,'       5 (     D /'\      rJ \)           L-    't"         t-h a t
        u..J Q_ 5,                    (\ 0    +-             P,t.':d. n t                        0    ()        +-ti e ,r ; 1'5                       +             t-UJ o                       ('l)                M ,· 5 C. o                    v'l   d \J ,L t 5
                                                                                                                                                                                         -
        S 4- _u. +- 1 n q                            1-'~ 1.1         +         ~ fub ~da's                                             Saf ~+I.(                                            wa s at                                       r; s ~
                                                                                                                                                                              -(                                                                 -- '
                                       u
                                                                                                                                                                               -
                                3     di .            Ho.ja{)                       LU10             t- t.      +o                 3+,+l-tr                                            ,' n      .forM;()                                     h.1'M                 +h "t
                                                                                                                                                                                                                                ....,
    +-h u r                               \.U a.~                fl 0         r3u~+ ; f;ca+;o                                      fl         Cl 5                 +o                    Lu~ ~                      ~    i_           w a..s               no +
                                                                                                                                                  '
        Lu       r    ,' +-+ ~         11          u /l              tor            11.'::.~a.uli                         0 ,           tl. ~If'\             1                        : n    ~ f f             f       o P r ,· a .f p                         Ir; '{\          va
                                                                                                                                                           u
    -t--h             t          t'w .:i c..         a 'i                 p(1 0          (            fV\ ~~ c..or1                d u c... t- s                                   w         h IC          h •s                         a           {Y}[J.()da-t-
        o r ~                         r~qu , re                      Miil+                       )         AnrJ                    f ~ ~- U               l    -5         t        ~      J            t-h 0._ +                             h o          ;II    f-t r V'-                I)   t
                      \

    ll (\            d n av                  .t          -t-h        Q         M 1~tond11c +                                             Proc...,~s                                              C.eas~                               cl .                 ~+- ~ t-1,

    r e.sP 0                          n     d .e J                   b~             in .fo-rM;n ;!                                      Na;tttn                                        't' ha f-                    hI                ~ h OU              )    cl
                                                                          \                                               V                   V

        W 0 ~ "'                       uJ     +- h                S +a         .f   +            an        rl             r   e_   f ro.          M ,                                  .fr D          l'Yl           U ~ I f'\
                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                          -t-'li        f


                 ri.euao, · g                                    Proc.,~<:.5 '
    V




                              3'6 .                 ~I       11 ~     an                a Is o                  Wro+-~                        6           Cl.() +                  u             0    ()            n         -l_C.,'1_ M                 b-'       r           a~    I

                                                                 -                                                                                                                                                                            --
         ao               IQ           Ct."   d              ;n to,             Mid                        h    I (           +- h A t                         +- h'                             Mi~lol"'l dvc t                                                 uJ         a S

    /\tVl(                             inVH, + , ;t.ti'tt>cJ                                           a " rJ                  ht             W Cl .S                              fl t · V P f                 s JI ..,              ()
                                                                                                                                                                                                                                                 b~                 rY) .() fl       t u_ I
                                                                     lJ
                                                                                                                                                                                                                                                   '
    h            Hl       I   ;---h           u.Jh ,' Lh
                                                                              ' s            a         rYI      ,u,       cJ 4. +-- o         r           4               r~quireffi -1,{"i +                                                     a. fl          cl
                                                                                                                                                      I                                 -r;

.   , t.q__uL~ +- ~ d                                             4--h        A+ +- h ~                          l'Y\ , SCondvc ,._                                                              Proc..~<:iS                                        L..'1      a .5         ~   d
         6A.n+a                                   .,.. t,.~       PoAJ~cl                               lo~               Ir)      fo rm·,                              f'I    ;I                    N a A All                             +-h        A+                l-1 -#
                                                                                                                                                                               V                              '-'

    S ho u I                       J          W Dr it,                        w,+-~                    s +-a          f       F         and                               ( p             +r a{y)P                                    t      {OM
                                                                                                                                                                                                                                                                    us ':1
    -rh           p             q_rt~Vllr'l(~                                   P r- olAS':l ,
                               V
                                                                                                       --



                              i4.                 Nai tAn                       Wt.l.S                     S,...Ln                      b~                    ti                   t-l II an· fl 1                            f         'X    ArYllllf                      (
                                                             u                                                                            {                                                                  u
    IP ()                     ~ Le.. -1           '(V)       b    ..e r        3    I    l           '.1lJ IGf                and                         do..ft,()d~cl                                                       a ;1{,(_,· n                .5   +                t-h e
                              --                                                              --                  -
                                                                                                                               II;
                                                                                                                                                                                                                                  V

    mi;lLul"lcl II C                                     f            )        Su            C.C.i> SS                fu                              cJ e f                       I a        +, o ;I                     u. I I                 c_       hc.,1,5'
                                                                                                                                                                                                           V                                                            u
    -e... ~ C. .e., p                  +            .f o r                    u~ i ~                        b l.l
                                                                                                           ll                 ~ I V Q                     l af',i ua j                                        C                Ct ,,         d            rQc~1vl.
                                                                                                           --                                                                      V                  V
    ~o                    da~                       In                a~u 111 +- ;oo,


                                                                                                                                         I
Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 13 of 32



                                          0()           J'a.(luor~                   l l,           8-.uaO                                                                                    a

                                          6 \,j')            fL~Pof\ <;lL                          fr om                                           s +- A+-,~ () a                      t--h      ii   t
                                              Sw1+c..,\-i;d                                                                                                 C..u. 5 +-         u   d   1
S+-atu.5                                 on         J'a.n1.112r~                8    i          ao ao                   a. n d       +-h "          +          ~    ,.s        It       C

hJ        /J r   1-   fl    d-            W a. ~             Ju . I cJ      I   V)                                                                                                 re_.fu.~al

+o               a    +-+-~l'l                d                          a. n d                  ltl t          was                b Q~ no                     hi.Id                   1' n

 Ac.                                                                                     u      S     l    ~l   r 11.   +-1u o            v            tr      /J   n .s .fer                 :



                                                  tn .          Ha3-- o n 's                     Ac             ~Pa(1{)d                      was              ~ vld                on

J'11. 011.ar~                         <tlJ~O?-.o                    Ct +-        aPPro'J..1Ma+PJ~                                              IO: oo               drY\




                                              c. ;; ) .         Hada n                   r e.   (,,.R..   IVl   d                                                         +l, a f

W(L.)                      6 ,t. I    I\~               Plac..ed                on              A e,                                      du       P       t   D          fl   o   +- b~ ; nJ
                                                                                                          P0Pu l at-1on                            a   t           SC...I              Pl Pi rta+
0    fl          Jll. nuar ~



                                                                 ·,n     ticLorda.n(P                                   t.u :" t-h                 De. A-D~                        8oa,
P o li't-~ -                             on             ltc.       htH i"J                         ,s           to          be            C..onduc_t~J
                                                                                                                                                                                   ..----
                                                                                                                                                                                    a++-t.r
fll'"I           1()(Y]OtP                              ,~ c.,..u,'ve s                  11ot : ?, ca . J. ;ull                                )   .


                                     u    ~    0   cJ                                                                                 Yhat                     Hogan                     wa~

orltf\CIII                            ~                                              o n                  De_L.Q.m lo..L,                      1-;}. 1     io       1-Q             an        cl
 t-h        IA   +            l,i ,                                                                              a~             C- h ti       r-d .t.S.
                                                         Q                                                      +-, /.I   r')   ~ f ~ {            j




a. n d                                                                                                      a PP Ii La +- io{I                             of.        0 c_ ftbtv


                                                                                                                I   o,
~




    Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 14 of 32


                                                                                                                                                                                          .
    SO            1.            dLPr1vt.d                                           l\lu~a11                                     0        f-           a              t-i tO(lf\_;I,                                      Q_ ()            r:l           .(2 r              b        IV)

                                                                                                    V
                                                                                                                                                                                                        "
                                                                                                                                                                                                                                                         +1· o o                            .
    Pro           Pe r          I   y                 C.,,ha 11           ~
                                                                                l'l_.9
                                                                                  --u-         I    "'J            -
                                                                                                                                t-- h I            ~                ta.l ~i                             I ()      { b ,                m a                                                      )




                                                                                                        -                                ---
                                        ( \J ; ) •                    £i                 ~ ~             P Q. r            a        t--1'      o '{)                + ra.n~ f Qr                                             c__ h anJ--25                                                 + he.
                                                                                                    -
    cl~ no m,                       L~                    Dt          Ha
                                                                                   ...
                                                                                         fJ.       n    Is                      t rilr'lS t- Pr                                       S       11    b)           I C f-            i        f)-3               h ;- f()
        kH              t-r a ns f.eue cD                                                      f ur f-'h gr                                        a t.U a                           [ ( 0          M                   tlOCYIP                                    )




                                     {v ti).                              bu.(\                    4- a. · s                                  S + t t-1 Lr>5                                        )            <Sol'loloLUS~ ·,                                                           1
                                                                                                                                                                                                                                                                                                    s

    o...." d                   ~0.~I)(')·~                            Cal~ ~
                                                                                                             -- '
                                                                                                             ; n .P.o r Ma
                                                                                                                                                   -
                                                                                                                                                           t io             f\            W ll.~                      u      .s 12.cl                     h i
                                                                                                                                                                                                                                                                   --
                                                                                                                                                                                                                                                                                     ~,         a cl

    1--l o. qan                     0 r                   A c.            ~:H- a+u'i                                   Wh1 lh
                                                                                                                                         --
                                                                                                                                                                   I 'i        {I         S -t a t- US                                      +-11
                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                         P.    t                 K' pt
              u
    Ha!l o...()
                  V
                                            C,o '() f i o                 Q     J                  '    (\
                                                                                                                           i'   <i       u Ia          +,·o {)                                ~8 a                      r,             ~~;                             -i       J                I      Vl



    I   ~     0       1 11 + 10 ()                        un       +- , I                d         iAnUAf" ~                                       di 3         )         0\0          ~a.
                                                                                                                                                                          --
                                                                                                                                                   -~                                                                        -
                      3 lo .            0        (\         tf Aouar ~                                  14         I            ao             i.o                  +-w              o (.~)                             r,t.Vll()te                                         s              lAJ       e. r        e.
                                                                                                    --
    +: , lRd                     + I'\ t    (A               1-Ja             a   fl               d, a .f+ Pd                                             C..o           rY'l       f I aI             l'l;     /1                    Q             6   OU            f             s f-            (I      f{

    u~;flg                          t a l~.D   d oc..ufYlH1 -l- af,o n
                                                                    -
                                                                                                                                                                to               a I      +t            r         lo,    I .'.l                  t- rdl'l~t~                                        (
                      IJ
    a.n       J            h'           r o q_n~+td +-- ~II t "' t s                                                                                           +-r Do<s.( pr                                             bP                  r_o ,rte t                                    e.           J
                                                      I

    o.. n     d                +-~1f.l t                   h e..          b~                   s        Q_ ()          t                 t-    0           a              Pri::;o()                              I Vl             + h'                         W LJ f-                              t ( ()
                                                                                                                                                                                                                                                          -
    f ~Sf_ibll                            w , t- h                   0.                S P~                   L1 a                   I                 t   .e       ds                u   fl,'              t           (         ((
                                                                                                                                                                                                                                             ~ N U                          11
                                                                                                                                                                                                                                                                                 )     •

       u


                  31.               Swu ' s.                               a_     r t.                   to,                             D             fo~te,                                      it')         m u +--lS                                u.J       h        1)         a        r            e
                                                                                                    -                  -
    '' t U                      t                     a    I .,1                                                                                       a             fut'l C-¼-io n a I                                                D                 ro~ +i r
                       (l (,        I U f\                           _            t-laO t11\                                     I~


    ;nMote..                                                                                                                                                                                                                           .

                                              ---
                      3 8.                ,- h e n e. ~ ¼- du '-1                                                               (         .Jltnu.4r~                                      I    5            I    1.0         10 )                                  Ma                 _s        on
                                                                                                             -,                                                            {
                                                                                                                                                                                       If
    h    a.       d            ~ad' o. n                            +-r a () ';)                   f-t            r rP               d                 LlJ           t-h               ~                    ·o    r h,                 ,             li\YV'la +l )
                                                                                                                                               --
    + \'.)                 ~    c...-:r
                               --
                                                      C...u rv, () h ; l f •

                                                                                  -                                                           --                                     --                                      --
                                        --~ --                                                 - --                                                            -                                                                           -
                                                                                                                                                                     •4          I
 Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 15 of 32



                  JC/.             cs.    r_.:r:              (2.__   a    Ml     P h, 1' J I             •- S          I"           + h"                  C. ,D         '(\   +-r A l            r    l    3    I O          I()



C1..r l"<o ~, Ma                          +t        I~                3 '/        1.           t)bur':I                     aw           a;               fr om                           N adtln ')                           hofYl i .



                  40.               _S c...I                    c__ u M            P h 1· I I              dof              ~            fl    o +-         huv t                     a          S t0        u            b         <

t}._I\    ~        m ..t.- n t-t>.        I         ti , a I               +- h          Ufl1+                    +tiut                        H ~ (taf\                        tua l1~i',1                                    +-o
lc -1-            Q1),




                   i+I ,           hl o. d a.l\                       is               ()oi..t.J              o    ri              Jli     ~        b '    I'.) (...     fl,         ll   +      $.    C.....T           LL.I       ryJ   {J   hI ) I

a (\          d      +h .e,f                       are                () l)            t r iio tM f()                          +           a 'O,u "S                                 of-f:i,-e.d                             Otl

-rh e.             UOJ         t          an         J                no                MJl)-t41                            hg ul t-h                              S.+a{f                         Maflie~

r ou.il           d s.


                  4811             £)()            Jan u.a.r ~                            ,s          >    'tlolo                              H adan                           wa.J                  t--a Iii , n

 tb               Pr o f ~ -r            +~               t    l'.l              Pa c 1-\                 h 1· ~              b      -Q.       lo   v'l   d ; dS   l"I                     +- o +--11              Iii    P         u..J I     t-h
 hI       r-{)      t- b           S     c...J'           C..a            l'Yl    Ph,      I I        ,           Ul        '::I   ~ .e             u"       cJ                f\J   U .S ".:I             u.J i         r    f



b o t-h                    PriS.t()+                                  a" r1               N udan                             w (1. s                  s ~ () +-                      tD               :') c..I

    C..aM          P hill                     lJJ ·1 t---h        O U         t         an~                D      f            hI s                 PaP .uwo,1-4                                           afl       cJ             OM.tr

    b -e.. lo      l'l d 1tt d S,                          ( S              L~           ~~           h ,' b ,          t    5                 Q)     (l ( ) d                 &~ I )                 .

                    4 J,                 Je~ ::>.{L                       Wll~             fLS(>on                                   b ID                 fo ,                  M IJ       Vii    fl'fj                  5    u ,- I

....-ha+              H\:}" n 's                                      P, o         P~,+}                          Was                          lo ad~J                               0 ()        +-t-> -R                V u f)

t     0           S c..J                 L.ct ('{)Ph, 11 .



                   4~ .                ,D()               l=" e lo n ...a r ~                                 S"        1          -ao3-o                     Hagan ' s                                to o t-lot kv(

    Wu~               S2n          +               t-o         h1t'YI                  +- o s.c..r                                 C.a(Y)Ph : 11                                 o.()d                 a It                   of

    H\jan              '
                           $
                                    ti        /I
                                              ra
                                                         pt ( "            LU:l,,.,
                                                                                          1/     11
                                                                                                              w       a.S                Ml t 5~;f>d                                       ,h,s                     (Y) 1'        5 ~ I i\      3
    PCI                                   ~                                                    d          •
              P -t. ftut:f'                              \n c., lud~                                      •




                                                                                                                            IS''
Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 16 of 32



                                      (. i ) .         fQ...\--Ut..~+                             Sl,fls                            add,e...S~.ed                               +o              1--f d. S        O      ()


WhtA e,                                           re.....SPo ride.d                                                                                                      Had' an                         +-o         c_ Q a             s e
                                                                                          )




                                     l i;) .            f      Qi u t- ~ +-                           '5 I I          P<:.              a d d r e. 5 ~ ()                 d +o                       ~     a..   n f-4                  r., n          cJ
S+~tler                               f   om t         1' f\   8· D u t"                              M ;       ':>   c   o ri          d    v c.,   t              P r o c..   ~ SS                 V; o         I 11   +a  1               f'I   ~

UJtl t r t                     +-~ F ~             f    .Q_    ~ pO       r'I   dJ d                            +-h +         Q               rJ     6.    a    a   f\          5 h   O I.J      j   cJ          l.AJ    D   r          I\

w ; t-h                    S+-aff                   a.nd ~top                                                +:l i no                          3r1..tVlln(.,,~                        s              \


                               C. , ii ) .              S       +A +~           fv1           ~   fl      t-~             /             d~     c I        o   r u ·h D r'l S                     -trom                   Vv1t"n-
                                                                                                                          1"culPa10,f                                           S1aiPrvun+~                                             trofY)

                                               ~+~+11.r                         o.od                            Co,ohoiv~lt.i                                             i..Llhi'ch                     u.Jl..r-l           IYladi

                                                                                                                                                                                                                                         I '5          l


3- 0      -a 0


                       (iv).                      a            s.   +u.tQIY)                      q     f)      -I                W r •·      t~          # n            I rn   fY'I J.       rl ; a #- .t       I~

                                                               C..o. pf         U (           0       d                   word- t-or -                                     Wr)rcJ                        Wh11.t                     UJ CL          5

                           t    l)                                                                                        0       I')



-e..tc \                       L-+-t,




                                                                          Jo                      H ~                                   WE12EL


           Lo\   5'"   I             0    f)     Jt.li\Ul!...(~                 I     I                3-o':1.0
                                                                                                                                         '"'QJQ()                    L)Jrote                  -to          V\J l tz..            t...


d~+o.,' l i l\d                                tt'              i ':I   \u i \                    t-h"                t             ti ,      LU ll ~
                                                                                                                                                                     ha    "'"J                  a t-            s C.....I

 P-. o.   +-, e u               t .            ( S.L 11-            -12-.-jh,b i t                           A            -             A- ·rr A-c Hf D )                                 '



                                 (J ()                                              I~            l       ,}_   .U ~          0                                           UJ    as


                                                                                                                                            I(Ji
Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 17 of 32



tta+-              Wo...+z.~I                           1AJ001d                 ()i,t               J'+-                               iflvalvLd                                     LU      I       t-h            t-h R.-
abu.S.e..S                b~~              nO                PQ., P.t+,aiP J                                  a d11,'nst                              h1m .


                                                                -IS         Su t f.,, () +-I~                                               a u.1 a re.                       +-hu+- HacJ~r,
          Y1 .          \/\Jotz..i I                                                                                                                                                                                                         I   ')



o.n       inMute                               a-l-           h1
                                                               '() h            r i'     .':i ~          f        D         b .#                fetal1ato r.l-                                                 a
                                                                                                                                                                                                                   0 ai'f) st
fur        <LX Pre~~                       1   f\ d            .-i ,s           r1
                                                                                 'd h t-s                         )          and                    h   P              l,,l,nu wS                               1-h        I     '.)



+hr ou h
              0
                        l.:) .                  in            t--h         ;J       a,             a. 0           I LD                 I--Ja        an               S 1 if-/                    I       rJ        a           C ,· u 1

a.c+1on                 ada:nst-
                                                                     P


                                                                WotlQI
                                                                                R


                                                                                              .Di al                          a+
                                                                                                                                                0NO,                  ,:,~- c.v·                                a,3,
                                                                                                                                                                                                                                                      11
wnt'C.. ~           a11~J"                     d         t-ha t                 Wt+-1.~ I ..Pt a                                                        WirP                         u               r   e..   +a I ,' a f- i \!}
a
    0  o.,'nS 1-          h i'M                    la    I           fYl1v'l1    M1         2..; nJ                          ~I ~                m~nfal                                     h t a , f- h                         S t-r:c -l u 5

-t-o       h,dt                 h ; fY'l                     f-, ofYl               b . o.                   J'               i fl         V t ~ -f     ,da t u ,                      .S            ,



                      (; i) '                   ..J::           -th,                                     ~o                I 13            Ha     an St.+-+teJ                                                     a             L; VI
                                                        (l
                                                                                ~   .Q   ar
                                                                                                                                                 0
                                                                                                                                                t NO,
oc+10         ri    · aga:n<:it                                 'Doc..              Ot.fi c,a l~                                           0                                    1:/w·CV- 17.31?1

uJ     h , c. ~       a 11      4..     d~ d                   t--ha t              buC                           of.f,' c,a ls                                      I.JJ     r ( j)
                                                                                                                                                                                                     C   <     r, +a l,a+-
I ()   8 ,,         a   a       a   I ()       ~   t           hI    (V)        b;                 div1nd                                  hi'M              t-1.u c             l   V9                  (. IJ)                 ~~a.rS

wort-h                of                dasc..,d,1,-,,n~                                    t-,    (VJ       e.             F" r                ~'.i. .D..   r       c., ,'    .s I fl   g                     h ,, .5            f    I f   S    t
AM-t ()       dm        i n         t              r1
                                                    j hts .

                    l I; i).                    In              +he              ~-UH                        a, o I 9J                          J,.l11gan                     ~.Q.ttl,J                                a           c:v,
act-foil             ada;n~+-                                 'NV rz.; I                   .e___   t- a I                         {J   t          NO .                 I .' 1 8 - CV- cJ., o

u.H11t        h      a    II    ,t.d t             d           +- h o +             W t            t z~ I                     ..Q..    + aI                  w or e                         <.(           r e ta I i' "                 +, Y'l J           1
                                                                                                                                                                                                                                                           >


                                                                                                                           h. ,m                                       offortu()1t;
a
     0111n 5 t h i'fYl                             b~                d2..Pt1\)l'f\8                                                              t'ht                                                                                    t-b

    fro drt. s S                I     Y\           +- h I                ~ ~ u                      Pr o              d< a                 YYJ          r:l v e f-o                                      h IM                  -e._ Y.. -' r c... -

; s I()   d         h i' '.:I              F,n -1-                   A (V) I        ()    cl fVl     l ()             t-           '       'J h t s              I




                                                                                                                                  Ii        I
    Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 18 of 32



                                               ( ~ V ) •                           In                       -t-h            P            ~ ~         <Ar         di       0   ~o                      hJa;1an                            S .Q t-+- I ~                 d
                                                                                                                                                                                                                V
    a               C,   'V ,      I          ll c.,   t-J       Un                    a    9-a.in                      ~+                       WLtz., I                            ~    f         a I               a        +-               Nu .               I : I q -
                                                                                            V
     c_ V -              \.j   s y                w h ,'               c_    h              ll I i 4                            ( cl                    t--h a t                     W 1. +-z;                   I             fl       +- a I w.u e..
                                                                            ,,                                              -
     t(
                                                                                                                                                      h I IYJ              lo y               Wt tz. 1                                   _i_n +Ii r F- i r , (\ ~
      I {l
                rt+ali'A·h"Jf
                    £j          t-rd.l'l':>fer
                                                               ..,
                                                                                       (rum
                                                                                            {i.!1-(lln~f-
                                                                                                    V


                                                                                                                                SC .J                       S        M1 °t-h
                                                                                                                                                                                 I

                                                                                                                                                                                           f-,        J j   d 's
                                                                                                                                                                                                                               '            6N u Pru ;1-
                                                                                                                                                                                                                                                                                   '-'


                                                                                                                                                                                                                                         -                -                    ....,                    -
     r     a.   m              h :,              Sc.J                            11,.Dtucit's                                                         b Nu                           Pro          1ra               fY)        •

                                                                                                                                                                                               Cl




                                         C \/),                         .:r        f)               -+-h            I           ~ .a f.L (                  0    f            aoltJ?                    Noqaf)                                   f-, I        ~     cJ
                                                                                                                                I                                                                                    u                           -
     {.a            s +at,                          P.e_t-it,0 n                                                +-,i (                    W r ,t                 0        f              Hab-1aS                                 a+ Cor Pu~
                                                                                                                                                                                                                                            -
      No ,               ao            I lo     -          llo~-;}                              a               a,n~t--                                \AH       t        L .P       I        Qf                aI        N u () t / (Id cl
                                                                                                                                                                                                                                    .- >"I                                                  I] ()

                                                                                                            -                                                                                                       - - --              --
    C..ou () t-~                          all~j;                            ll5!                t-h             A    -t                  Wo t z ~ I                           ~+              a I               w 2 r e r , +a I , +u1j                                  1;

                                                                             V                                          --                                                                                                 -
     t1.9.a~t15t                                h 1' l'Y\              b~                   S.t () clltl                                                him                   tb               a r,                 ; r'1 S         +- i +11 t,               un
I
           V                                                                 I                                                                                                                                                          -                                  -                   -
I   w~ue                               ti '            i-1     a       d                a                   C.. u ()                 +I, c t                     0 ~                 1n+iri~ +                                      .        Th
                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                      I\               W r,f
                                                                                                                                                                                                                                                                                               -
                         Na k1 L as                            Co r p LL                            S               '~                   S ·h ll                     P~() cl 1(/d,
    0~
                                                                                                                                                                                                                           -                          -
                                                               -- --                                                                                                                       --                                                     -
I
                y B.                    Hattlln                                  LO () f ; t'l                          uJ ~                     +- 0           V r, +i                       +o                w~tz.,~,
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                   to
I
    {\ lJ           a uo.i             I , \'u a__ +r.,_,                                   f L f IA.~ '-,5                                      +-o       f .Q....~ P b 11d                          ( '5 ,e..       (!                 :>t.   hi' lo i' -f-5 A- -                    I       \

    A- a , ).                                              .                                '
                                                                                                                                             -
                                                                                                            ~           6)      IJ ltJ -.--                          ~               •
                                                                                                            --

                                                                                       --                           --                                 ----                                       -
                ~ q'                    J'-e.':)S                -2.         a.nd                           Nu ~s                                C.l:) n s ,i ; r p d                             to                r ·Q t a I, u                 t   f            Q   4 QI . fl       .S    +
     H AjAn                        {" r                I'= .' I I n ~                           !f.r1tv ii nc-t 5                                                by                      Pta.c..1r'1g                               l-, 1' M          u       (l   J'i r                            '
                u                                                            V                  V                                                                                                               V

    A.              f11.1s.o                    ; () ve._~+~.9" huri                                                                      LLJ , t"         vi        rh.t                     ~   o l       ~              PurPosP                                       to
                                                                                       'V
    dLP r1 v~                                   h iYYl                      a    y')    d               /       Cl      r                 d-'-)            +-rl) ~                   hi' ':i            f ( 0 pL                    (     t ~             '
                                                                                                                                                                                                                                                          I   Y)
                                                                                                                                                                      (

     \l i u l a           +; o o                       0     f          t-h,                            Fin                     t                ANHfl~{V)e()+.                                                 X.f\Lof                         fc, ~1 +-e_

     ParaqraPhc;                                           I lo         I
                                                                                 ,,                 I           I    8              {J   n       d      ' q.
                     u
                          --                                                                -                            -

                                                                                                                             -                   - -

                               -                                                            - -
                                                                                                                                                                's .
Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 19 of 32




              5    o.          :r     Jl   s~ ~               r     P     +o.       I i c,       +- .a. d       a        da    I   I)   S   +          da n .f o , f _' I i d
                                                                                                                                                     hi a                                                         fl


~ r , L \J a(l c. ~ S                      ad         11.   i (l ~ + ., 1 M                         b ,~        W 1 +- h l-i o I            J    I   od   N ad a n )

~ r o P.e.. r        +I             uJ ~             t (\           l-1   P        w       a 5         -f- r a .-i S f ~ r r e                   d          a   fl   rJ            d        _g   ~ -I r o ,~ ,· "      J
a 11      o    f           h ,- ':>              Pa P.t . w a r                           \I,,        1 fl          VI u      I a !-1' o ()                D    t         t- h t                    ~ ; ,- ...s   +-
                                                             .:( nLo r f 1.Ha tP                                         Pua do,. ~hs
e1.nd         44,




                                                                          I.      6)     IJ "-1 T             ::l.:I..I .


              ~ I .             N     I.L 5     .s           r Q.. +-o I i' a I a cl                        ad a 1" s t                     Na       d a () + r                o             tom P I a, -
" ' fl
                     a.bout                          h,m                  P lac...il\                        h,m               u "'     d er              fa         I~ ,              ,'    fl "       e~   +,-
                      b               aPfrou,n                                            a          Fal~ Jl                  M1SC.of'lduc.f                                       w i' t~o u t

 i riv   Q_   ~ t- 1         u + i'u       fl               a.nd               -e...'ll   a           ~,a};r,



                                                                                                                                                                         aI        l             'tJ.Co, '18           >




               5a.              s+ub~dc.r                                 .-~_t ali1.1 -f gd                             ada,' ns +                   hladan                        "for
5 lJ   C (.    ""'   ~ f u 11 ~                  dDf           .e    fl   cl      I ()   d aa                a ,.   fl   st        a         {   a IsD                   (V") ,'   5 LQ           l'l   d u C+
s.h.e          U.J ro t Q.                 +- w ' c.e                         b                  acldin                     .f al~.e                 C.. . h i:ir         J~                     +-hat
wt.rQ                <Of        a          l"Ylut-h                           ~JL.r t' ous                   n o +ure                       +-h a n             ~h..P                  Pu.-t                 on

                                       ·h .uo mi~Lc,ndut. t S                                                        Ir'\                                            0     f
    -

        Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 20 of 32


             Fo u , - -#-- .2...e_n f-' h                          a.~          cl            i=' ,' (             +            A M t(')dmtn t                                                           .         X nto-rPora + l
             Pa.,o.           q ra P h s                               a lD ,             l 1          i        oi 8 ,                     a c,         l           ~      u           a        '1       d             J \./.
                             (..I




                                                                           ---                                                                                             --                   -                                 -
                                                                                                                       L ~ u~T                                             ".                                                                  -                  -

        .
                            5~ .                   Na M ow ,                         C.. 1.            r       P   l a l, at ed                                       a      da ,· s t      n                          -hl a&a ri              cJ vi                  +n
                                                                                                                                                                                                                                                                                       -
            h,M                f ,- I I fl !J                    1r1J va n                                 ~    s              t) lj            u   ~           n     g_               h i' s                     I n C ~ ()     } ; I/ e_                  +r o. nit tr
                                                   V                                                                                                                -o
                                                               V
            ttS         l.e v u-11 1 ~                                 t-o               LO ('I        + I D           I           h,~                      ,,q h f- s                                   l         l ,a cl, ri g +-u Na q an
                                                   V
                                                                                                                                                                    ...,                                                         --V-                                  u---
        IJJ       t-n d,a·w l , n q                                            IYl u I      t; Pl                  ~            Mu·,- t-o r-1' o u s                                                         qr i' e.vatic.. J. \                            ; t')

                                                             u
             \J i o l a             +,u()                      0 f               t-h          P             /: ,' ( -5           t'             AM en                          d        M            1 -~         +-            .I n<o f f o.,a fe

            ~o.. r ci       q_ ra f h 5                            IY             ( i -                    ;     )(.    )
                        V



                        --                         -           ----                               ----                                                                                                                                -                                            -

                                                                                                                                                                           ---- -                                                                  ,..
>
                                                                                                  Liluir-J¥                                     II.I'
                                                                                                                   -
                                -
                        54 .                       St e. ti
                                                                     '     tr                     H a. .5on                            l        6 u () .,..."                           a.      t1       d             So f< o l owS ~,

            f t.·h . 1,a tt d                                ag_a; ns +                                    -N ll g_an                           d Vt                         to                 h I I'(\                 f. ,· I i' n 9 9_f 1'-.V O Y'l c.t 5
                                                               V                                                       V                                                                                                              u            ......
            u () d                  C,_c       M       {J   I a I o , () 9                        b4                   U~1v, 9                      +al s..o                                    i n t vrma -h ori                                      t o ,~ ~            ~       p
                                                                                 -                 I                                       V                                                                                                                                               -
            h i Ml             C.of\ .{, r, l.                     cJ                '
                                                                                     I ()          i s o Ia                     +, o vi                     '
                                                                                                                                                                        U)         h ,· Ch                         l ta      cJ t o ll fl
                                                                                                                                                                                                                                                   ·-
            a.rb, +r o., ~                                   t-r afl-5 f ii,                                   I fl            \1 1 0          l ut,'o                  fl         0        f                f- n I         t ,' r:, + ATY) ~" d -
        (Y\    t {)     t '                    Tr"l t o , Po,a +-t                                                     Para 4r a P n s                                                 IY            (            i- ;: j)            )        d, J           \       di J     I
                                                                                                                                    u
            33.              :) :.>        I           '.) s       (       I   \I )           l            ~L:,            I       3 7 ,                        3 l3           l        34                    l        40        a {)     cJ           4I .



                                                            --                                                                                                                                                                        -
                                                                                            .:' () CJ              s--,f l'                11.I..X. .
                        -                                                                                   -          --                                                  -                    --                 -        --                                          --·-

                                                                 -                                  -~
                      55 .                         6         Cln       t   11        )        5+ .u +J.t ,                                     a nd                        Su          Vi    o I o LIJ                 5 I.( ;            (t        +a I, a t-e___J
                        --

                                                                                              -                                                                         --
                                                                                                                                               10,
Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 21 of 32




                                    -~ a       Ja            ll            b~
                                                                                                                                                  P,ou,' do                       nb-4--;c~                             of
     t-- \,   q           1- LQ                                                         h ,               wa S                 to            rt     YY1    aI n          ,   ri                i      :i o I a -l---1     on
 ,n                                                                                                                                                                 ~(II)         (

                                                                                                                    t
                      a                                                                                           l-i   Q          LO LI Id                    ~ro      P. r 1 ~                           C..~all;YlefP
                                                                                                                                                                        1
+-h II                                                                                                                                                     Vi' ola f ,ovi                                  of          -t-ht
                                                                                                      In         C.o rPtHa t                      e.           Po.,a          ra           Ph '                     3S C ,•




                      S &i •         \N        t...     o <tr o LU I                  l- Z.             h ud              14   V\ D   v..J   I _.      d   l1.;         of            d Q...{ o ..., d a o                 +~ )
f .i. + u l 1a ~ 1on                               a         a.11')5 +                     Ha              at'\         but              in~ -t 2ad                     Df        aPPro                            P,,tr t e
a.ddre\S1fl                                        +-h '                   ; ~ su            t          h i       /l.   c...   uil<;.C.~                  cJ        b         I J.    C,       i..J    I fl
                                                                                                 ,,
-t   I)           "       f~au.,          ~             ;t              0 IJ..   t'      I                  \ n         V,ota-tion                              0   f    +·h          q


A IY\-tndmfY\ +                                       .            .J::n cor Po,A ¼- ~                                             Pa. r a             ' ti
                                                                                                                                                                Ph           13
                                                                                                                                                                                           '




                  5'1,             Wt.t2-2I                                  wh                       \-ia c,,    ~uff1cun+                                     .,:.,r, Dw l ;d3e                                    -that
              tJ      n      i ~          an                 i    ('I    M 1.1        rt              a t          h,          h        r , ~ .~                t u      b.D               f .J..      +      11    I 1 1.1 i " d




                                              Cl   f)     d               p~,          M I       t          h1N\               +o            ~uff,,                     1n)u , ~                                    aff-tr
                                                                                                                                                                                                       (
                                   I f)


:( n C.c r                 Po     r c ¼~
                   o o-i              0    -1 C!OL I ·v~_ { fl 1~d lAAr;rJ
--                                                              -,. og 0 '
                                                                                                                                                                                                                                                             -
i                          <a Q b S' q_                  o H -f V OWIJU
                                                             ;jF       v"
                                                                                   lo~
                                                                                                                                                                                              0 -Z - I I                              : 3 .L                 \I Cl
I
                                                                                                                                                                                                                          -8
                                                                                                                                                                                                                                      I.I   13
I
                                                                                        ~                           0) h LI                    !             'J · o:; · n                     t   '€,               o+            t              n ~ rn            J
     'd~     f ~Im o                                 I       k1 u o            r J?'d                 ~ IN              o+                t 'Jl"JJOJ                                 puv                11'Jt                ','            VI ~ J               a '4
                                                                                   11              410 1 )0-p                                      4   Jct   '-1       cip                                          + \,IOW17 Q                  r
II                  5.'       f                          "     p           t            4+                                        ~ '1                                                    vof ut-,1
                                                                                                                                                             _,__
'
                                                                                                                                                                                                                                                                                    ~-
                                                                               •                              ~q                                                             1                                  v.,,   ~ vH                      s;
                                                                                        ~Anr                               1 11!J -t                         " + n· nb aJ
                   -                                                                                                                                                                                                                                              --     -    ---
               -                                                                                                                                                                                                                                                     -   ,-
                              '           v of uH                          ,f-'Gt                 P"+7~J'f                                     ~,r.1,--:i •::t:t a                                -"JOQ                   ~ct          \,In If, U
              0     11 f /                                   1" 7,. I IN ) V I W                               a                          I lJ                                            U OI           J rJ                         ""J   0 JJO'"J
         t) - f                       1J f ~ j                                                           p          f                                  ~ l '5 ~ p                                  +                      l " ,' f
 -                                                                                                                                                                                                                                                       -
                                        ~ 'tJ 11+              Q   -f               W     1   ~      ~ If, 6                   J ,'   f                ~~ !· JO             d        rJ   J         f   11    I,, -J f          O           ") ! ~               VI
                   q      -z.t        ~   (Y\        w oJ j                              :J , .'   I ,J            u    C1 t   +      J    u       n r' u !            f         ~    l   nb a ,                u 11   ~ v 1-4                   h
              '                                                                                                                                                                                                                                      --
                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                  VI
                                  '                                                                                                                                                                                                              -+
                          -                                                                                                                                                                                                                                                  ---
             r()   01 + v 'W                     --fUUf1Artcrp                                            ~-:J YJ?                    w        q   'f              (_ 00     QOOC O_.S")                                   SH fl Of                          pvu
         p
                                                                                                                                                                                                                                                                   -                    -
          ~liln o~+ _ f;1i1 .' j                                           jO                 'Sl' ~l7W17f                                                              f 1iHlbO J                              v11f PN                          t
                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                           VI
                                                                                                                                                                                                                                                     ~~'           J
                          -
                                           j O           VI e1     .'-t        a        I o ! {\                                                                                                                                                     U       OW
                   Ii, ·' l..{
               -
                   f       V 11           pu7Jj~p                          Lf)IJ~                   WO Jj-                 ( oo oc,o r oie~,                                                      sn 11op                         f                  TlO ~
     -       _ ~TU?                rn f          1   0             s   ~   r        nw Cl p               ~   J O   t }) s            u    ~dw               O   J         -4-   I, 1"    fli, '1 J           V IJ    ~   11 "'
     -       --                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                 ~ ~ ov1
                                                                                                               UI                                                                                            \.11            ~
                                                                                                                                                                                                                          p ua _,-t                  u~ w
                       I      o                                                          J ,' ,    \.f~
                                                                                                                                 wo, J                             (    r'O O't-A)                                    SJt111op                           p       l.J
                                                                                                                                                                                                                                                                         -          -       -
             _ fH>        n   l1                                                                                               I ou,w                   CJ   u         +'I r nb q J                           v 11 ~ 11 H             ' ,
-
                                                                                                                                                                                      . :I:"
                                                Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 22 of 32
                                                                                                                                                                                                                                                                         c-
                                     I o ()      o        _r t         J u n         J                   11         p ~ f 1lCJ " l                           w r;
                         I(
                                                                                              "
u.   o.'f   \1 I    n     ~          q    J                                                                         f u! + , n( p1;1                                          11 ~     ,t S                  W IJ                ;!:              ,t ey ~,+
            ~      I O          W}            o+                   <;! lj +                  lf f " -t >                 ,I                 -+       \.,I   b'       w        ~    u .' :J-          \.,I    C1J
                                              (J ,                                                                                                                                                                                            -f       V      O    \J.J
     U O .' T 17 I o <:,              1                                S. J Y.70' ~           'c f             n -t :J 17                   w         [1 J                QJ           d                    -f ,' V (1
                                                 \
I                                                                                                                                                                f
       _7       pl)       \(17 r-1              J         r.       I (7
                                                                                                     If ~+                                                                             -+       <; n        r
                                                                  '
                                                                                                                         I)        w   'O       .I          -t       fl ~+
                                                                                                                                                      {) 0                t        O   t   It        ff ~               ;r:: 'J '5                    IJ J '.) J   J-
       II : 4 0         (11.t   17   J        r:"J             <;;_;       o+            + u 7f S                                                C          ;>1 0 1.1 71                     TJC' ~                 511              •        1t 5
                +       }'{/l t O J                              eu        1J     J      1   ri- u w                 ~        n o " -r           s.              ~ J "l .(\                     V                   ~   \J .'   lj       Jo   ~   J \} 0           J
         ~ v I t _I J ;TI                      w                 T              " 11.' (Jd WD J                                                                  D   -f       11   W        U    I            u     0           W             I         1:i ~• 17
                                                          ',,-..                                                        r      1   s +a                                                                                                  l .
                                                                            '--!'}                            U('WIJ Q                  ~   I         1 W IJ\J                                               . 1 I S                 Cl I I       t    t-1
                    '33 h6 S CI 11'"                                                  ~ DN -f                                                                                          ~H
                                                     II        _1 4 cl w f} )                      :r J        ';             3    'd
                                                                                      0       't     O    'e        .     ~
                                                                                                                              0 ,S O 1-- I                  ' \j cJ                    l        £    J          9   ~1          _1   lj .,, ._..       'J    -r. 11"'1
                                                                                                                        h urn~-"ll d                                      h f(' 1 ovyJ-.,-,..l..                                                  O'e b l
                                                                                                                              ~ J9 f ?.J J~'-;                                             1 4 ,..1..             jO             1'J!j:JQ
                          I Qg (.,I ' tfd 1 11,' '-l d '-N !JJ
                                        9-, 0 ie -y og Od
            98hb') CJ .ii=- U1'Jbt7 f1                                                ..j. \lOW/.I Q
                                Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 23 of 32
                                                                      S: 6 (J   f            j j       IJ   t ")               f         I U       Tl            T    l-\---t-                 -~
                                                                                                                                                    -                 --        -- -- ~ -                  ----
                                      p u --rJ                           ~-; p -              ~ "J          v~             j   <:J                 \lo~ + Jad                                  it      J"'O \
   ~ ) u (\         I?                                            J   11 Cl     V I                         '11   J                            ,    ~   1J
                           Jrj-           , /I o       J                                          p.,.                                                               ~   M                   .£
                                                                                                                        0      '
                                                                              i;1 +a w<-1 !                                                    (I   J        -Q                  I     \.\-f-
                                                                                                                       Jc-+ s                                                                              JO   d-
   ~+1n_i+-:J~                    p       t   l   TI   f   7 :1   J----t ';             J 0            -t ,' u n                     , Y-+                       V 0             fD -HjJO
.Sdn   oJ.f ~+I             Q 1'   li             l"-f UrVJ                         ~   {J   "D        +      0   'J           >I                   aJ       3       q,,+              ' 'e
                                                                                                                                     '
                                      ~PUYJG J                                                                                                                           p u 1J
                                                                                                  +    O\J              >!                                                           • 1
                                                                                                  1   ~---+            f       t J !--t O U                              1 f\ 1/         I-!          pv.D
                                                                                                                                                                                     p         r \11       Cl ~
                                                                                                                      V 0
           + 11          UCTf fYJl ~d                  od         l ll)~V.oOJ                          ui.             (770\1                       WrJ                  ;i:             (      J .I C',
                                          tt'          t :un
       u o 1 tn-t'.t 'i "'!                        --n+,:;-oJ                                                                                                            I))         U-j'SU!JJ,-t
                    ~9       -f"J~J...ICl::J                          0--f-                                                                                                W         I
                                                                                                                                                                                 I '
                                                                                                                                                                                                    + TJ ~-+
                                                                                                                                                                                                            a+       I
                                                                                                                                                                                                                     --1----
       d   ~I ! I        p , ,_       t           p o- t      o,t- ~            6 (I         o9 v                 ,    l-+                 l -+ 1 rn                       '-        rn o N
                                                                                                                                                                                                                     I         ' -. ,.,__
                                                                                                                                                                                                            a
                         Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 24 of 32
                                                             PI ff             It        I.Ao                4 AQ            '\   u-t           IJ Wu~
                                                                        ) i'     f -+ 0                  f       rJ ~   +                 ,f.        J (l    J J              f1     s:; /                      f         vi        h \,\I       t     l'Ja A-t
                                                                               1 ouci _
                                                                                      1+ ,'PPl'.I                                         l~,+                     o+                              pi1-+ .1+v--u                                        + n.1
              VJ YJ                    ,r                                        -g~-~~ /~ W!                                     J O                      r~        1   f ~ if~~ -- q                                              J J !1               TI   Qr -- --
     fI   i 1...,j    d     ""'17          J                                     t   r;             D }d "\                       , w                      f u '.           rJ r a yt -                    ·-{ q                          ' +! u n                           - ----
          s p               3     -a N                       1° ! J      -o-    d <;'               ct       ~+          H        j                   p      1 1 j I I TJ                          n   b--~                         1J - -;:.
                                                                                                                                                                                                                                           -                       Cl -           -- - - -
          I
/l'l 1., n J-        J u          n    t                IJ                           • n, L'I - ~~-+                                                     _,. qJ                   ~ J .' 1-;;nb-                                    ~ - ; P j-
                                                                                                                                                                                                                              -- - -
                                                              1uo ow                                                                            J1' f S OJ                          - C[                              I uun,+J u nj- ,
                                                                                                                                                                                                                                                                            l
                            )')                                                                                                                                             I ?J    f        'tJ           .::r::               I       l! S
                                                                  r       + "~--+ +no                                                                           ~ ,
    aW OJ f                             O       O       °l        ~-+ ,l m                 l) (I I
                                                                                                 t t ~ +)          (1                       (J )                   lJ        (1    ! -f        rJ      1   0 Is, '·
                       d ,         Cl      w                 -ru ,     ~-+       Q   u    - c;-:- ~_,-~ ~ - . - ,J_                                                oN ~, +                                            !
                 V     /               f    P       i-t-              n -C\    ~ - i' H1 ~                       ') 1?    -~          VJ -                  J: - -: -                    t         n   CJ\                ~
                       .A         tt    +')         aJ            Q              o         '> '                  11 .' Y J w                    YJ    'J             ,r "J S.                                  ,,         ..A ~         d "9 d                  u        <;) }1
                                                                                                                                                                                                       ---                                                                -1-· -
                       +111.f+                               (Tla~>f                     ::r             ' /1 !'-!dwrr:J                                           ::C 1'3.                                -1,--0                   )NGN
                     f-z;     ( -(1        I 1 ] -;;-;                  o+ -                   I]
                                                                                     t f; ; -- r    OJ                                               J- '::, -          t    'O              + v'?                  W         -t        1' i i ' ~ - CJ
                     - +u                       '7 ow 17                     w       n   7 '.
                                                                                        p n w ;;                                           ~ -v- 1          t   t-      6     ~                w oJ             -f ~-;, rn-                                        ;::i: ~ - -         --
                                                . J -o-        J      ~U         n   J + ~) O f o                                     I   J 'O       f     '1'-J                  C: I    ~+ R i r                        \.A                J   'YJ ~ - ll J
                                  f?       v1       A   J ?              n      c;         UA ,              ~           u n r -I- J TJ                              ?-       s     .A 1 I\                p    '(J                 r   ~..+            n     ci   ~         •-
                                                               1j
                                                                                                                                  ~+ I                {71
                                                                                                                                                                                                                                                     1 I\ "11      '-4
                                                    Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 25 of 32
 Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 26 of 32



                  Y        hQ r tJ 'S                                                                        Wh ~
                  I       r Pu   +- m         P r,   t . Ll r, +--s        1                A tJ D 'SP1. c1 u l                                              N     D l.    ds u              V'   ,'    +~
                  T l-i ,            ; (\ m          1.t   t,        c;,            Lu , t- h         t u. n c.. +-i o n O I
                                                                                                         l{                                                      1m        f tu r M1n f l/

                                                                                               I I'\ s +I + IJ } l I') s                    l)              LU I   +~
                                                                                               -
                                                                                               I)
                                     4
                                                t u.nc. t ,' tJflQ I
                  +o             i 1\ s i-, t u                +-; u n s                  w, t-h
                  t- D         S t 6.r t                                                                                                                         h .1a l +-h )
              , ~ ~Pre.                       '
                                              I S                                                                                                 ~   0 (         Mt           'S   .j r, C            €.
--·-   ----           ---             -----
                                                                                                                                                  _,
___ -         L   ::r__c!_ ~ ~ + D                   - tu       Cl         l i f- ~        _t_      {J   f    - {j             ~    -,--   u '    -L        IY)        Ief          + +-o
          _ ~-~ ~ __ !                          b _r           fY1   J_S ~ _ I f                    ~ 19 _ _         a -i_   l2_           ;n         + toub l e                    6 n           cf
          _[ d -f-        D_         ll         ,-   ~I    J               l)   I     U    I                         W       h ~-           dO        :r          hu   V (}
                                                                                                                                                                                 +o_. J ' t
                  1 1'\        tr uub l 1                       ) u~ +                    +o_J e t                           "Sol'V11            'S   u     P Po       r   +         Ii (\        J
              , +-r i          a+ IY'l.t             n     +     7




                                                                       h~           t P   M ,                 an d                 C.o f , e c., +- t-h , -&               M ,      f -I t_ , ,

                                                                QLt.J(l_ i+                ~ ~ u_ r _ r                  q    ~ Po ()            se    •


                                                                                                                                       -r ( u I Lj           l
                                                                                                                                   - -- -- - r



                                          J    u     P, .                      \vi 'i .    L.
                                                                                                                          ... -           ........ 1
                                                                                                                                                                                                                                                                                                                   --   ~    ,.
                                                                                                                                                                                                                                                                    I
                  ,
                      '                                                                                                               f
                                                                                                                                                                                                         .
                                                                                                                                                            ~
                                                                                                                                                                                                                                                                                                                                            --·-
                                      I               V \             '; I           l t      l'l1                                                                                                                                                       0 ....                ~-f-l''1l.\~
                                                                                         .,                          .. -, 't --l-                                lf" 1 t '-' 17 f ~ 9°                                                    ~
                          f~ r
                            ~        l()'fU l l\ V ~                                                                                                            ttd•ttnw                                              po 'l, Ol7 U ?'                                          1           f\      I   ;J;,
                                                             -
                                                                                     "'"A""JdO•~
I•
                                                                                                                                                                                                                                                                               n
                                                                                                                                                                                                                                                                        , r...,                 ~ ~~ ~w
                                                                            -,...
                                 ~              l                          Ii V ','1 f              f,         J 9 f\    "3                            · n H ~ I n .l ~                                                   r ~         l-            v,         f          "T I\ I?-;:)?                                 J
                                                                  ~
                                     . '
                               .r + rJ ~-+                                           J        .,.H'I                                                            ' V0
           .                                                                                                                      ~"                                                            p L, " n.... .1. q I n H ~ 1~+
         -;"~                                                                                                                                                                                                              -
1,                        \J I                                                                                                                                   O             I(\ V ~
                             . f""~~'J?J
                            ,.
                                                                                         X          +           0   ~+                                 t    d             I
                                                                                                                                                                                                                                           I"'\
                                                                                                                                                                                                      t1Jbirl \. ' ., . "l- lA 0 A(lt
               --f-Jl7'&ct                             \ -f        v,        wn 7C1p p u~ I o , ,,.l'Jw      111t'rt J;w i                                                                                                                                                                         0
                  ....                                                                                         .                                                                                                                                                                                                   " tl
          t' IA .I \ '5 I tAJ'                                   LAA 'fl      T                                                                                                                                              \                                          (! •                           Ii I ,       --4·
      ,.,                               f"\
                                                                                  .. ',,,f.. ffJJf\(11''f :r; ~ 1 J.,, 4
                               "                                                    -                              •                                                                                                                                                                                                 •
                                                                      A ...   J.., . --u~,ir 'J l i 1 ~ j j Q ~ t- ,, J o d                                 I    (l                                                                                                                        J
                  0
     ~f 11 '1.f. t u1og:   .                                                                                                                                                                                                                                                                                       h'i
                                                                                                                                                  j
                                                                                                                                                                                                                                                                               •
          ,j. " d It             O   'r)               CJ 3                                    f            I;      li                     fi1,                  ria 17                   '.f-OW                      ~om                      t.,~_,_ "tHdo'a
                                                                        ~-     .    "                                                                                                                                                                ,
                                                                                                                                  0 ..                                                                 '> -P(ll                                     f.,, f         (7   -t             I
                                                                       ri.,~d Cl 'd                                                                             f' I' !I 11-:J                                                   r                                                                 J   ·t
           -·-
               •" "'tl"J 0.                                                                                                                                                                                                                  ..                                        .
                                                             J
                                                                                                                                                --
                                                                                                                                                                              .                                                                >.I
                                                       I'~
                                                                                                                                                            n o~                                                                                                                                              Ii   1' ..,.
                                                                               '1'Ulf\ J                             r• i, •                                                                   i '~ .....              +~1fl"b,-j                                         f        V       YI
                      •                                                              .                                                                                                                                                                                                                        0
            -~OlcJ Wq                                 JO~                        ,:;°' .                V01~01f11-f- Oj                                                                           ~11onv1+u f' :7                                                  (l ~            " P-'''5J-1
                                                                                                                                                                                                                                                                                                                                                       .   -
                                                                                               -·       ··--                                                                                                                                   ·-
                                 V ·,             J;"   Vl       • '. sc-n                                                        t                    <J   U.J ,,                                                                             tPWU~                                                                     t
1                                                                                        w    ' :r . ' ,,                                 lf                                  J .. '-.,::r J 'S.                      • r,                                                                                    w
                                                                                                                                                                               I' ,~
                                                                                                                                                                               rft•·   > ·-~
                                                                                                                                                                                                                                                                                   ()          '                        '.
!                                                                                                ~o                                                                                                                                   '  1
                                                                                                                                                                                                '; I         JWPU                                        •   j I                   OIHH '
                 F        VlJ           6 'c- l·d, SCJ                              ... vo b "N                                           t lJ (\ \AJ"Q                                                                               hH
                                                                                                                                                                                                                                                                                                        ,..
                                                                                                                                                                               (                                                                                                   ... .,,~ Q
                                                                                                    ~                                                                                                                                        '-1    0
                                                                                                                                                                                               I , . z t- "lf\J\                                        .£   · •w
                          . . . uoq.nqr,•,-'a ..                                                                     ~'rJ
                                                                                                                                                                          1
                                                                                              o          e o -e                                                       l,       I "170 JC,1                       ;I
                                                                                                                                            ' s;
                                                                                                                                                                                                             -                                                            ~
                                                                                                                                                                                                                                      n
                                                                                                                                                                 0 SOL I                                     • Vd            t        fj       1'10\~"l lVlt..t'J-r,H
                                                                                                                                                                      1
                                                                                                                                                                                                                                  ,...
                                                                                                                                                                  fi,,m                         '11    ,.-,,d             h~Olf a 1.. 1 4                          ,,_L                                o       '& b t
                                                                                                                                                                          .l
                                                                                                                                                                          t,,n+•n""D"c:;_                                         ,. 4 ..1..                 jO                "f''jJU
                                               ' ,.
         OCltO-fOOLt · V d                                                          fl ,' If        f:W":1'J
     r                                                                     '
                                                                                    ~ Q       qi               . o· d
                                                       0         ~'e
                                              frVf}                   VH             +        I.HIW                 '1Q                                                                                                                                                                I - V J                                        I ~     T.tf ~:J
                 g'!ibso                              Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 27 of 32
                                                                                                                                                                                                                                                                                                                                       A           ~
                                                                                                                                  ...1                                                                                ~
 L.l.                                                                      -·-       . -                                                                                   •                                                     ..                                            I                                                  •                            '
                                                                                                        -
I
                                                                                                                                                                                                                                                                                                       ..
                                1
                       Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 28 of 32
                                                                                                                                                                                                                                                                                                              .


                 A           p '0 ~                      (       .~      t
                                                                                                 •~!)u.e. •                            F ;, :i 11 j                                  I         .:r        diru~                          ~
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                      I)    IJ           i I)               P,u f'                     ft j
        -        ll\V t l'\+o,                               lj
                                                                                  ~"'" +                                     NO,                      A aqoqs-1                                                           W .h1C-h                               r           -
                                                                                                                                                                                                                                                                                  ftLlflt .9 J~
                                                             '
                 -llldoj,                                    A":l                                                                                                                                                                                           i


                                                                                                                                            ·~~"·
                                                                                        ~uu                           Cu(\             ~ ..0     (1            l                C.'- rr,llh, 1,                               S f            II       (                 an            tj               ac...lt.11ou,~
                                                                                                                                                                                                                                                                                                                                      '
                       ., di, J
                                      I,

                                                                 i \-i ,                                Q       O I       L I )                                                          1,ttf,                           fJ. I\    J                      Do           I)        LI)
                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                       P,u             t.
                           ...
                                                                                                 roce,v o cf                                                        I,                               -t h t               Pi t-1         uI                        I)T                u , Thi,                              t

                .
                of                   WYHll           I               .1                                                                         1..Uh1                               I    I\
                                                                                            -·                                                                                                                                     -·

                   \             ab ~o lu1tllj                                                                        t,Jo                  ac..t'I no .UJ I,                                        cJl         NH        I)+                                         ;- h e                    l'Vll~Ltfl-
                                                                                                   L                                                                                                      ...                                     0 '

                ll.l'I RO U~
                                                     t pa                    pl(IJ.J OY                                 ~    II
                                                                                                                                        t- ha                t                  1                ., II     d              LU~ I          c...h                         C. •       0 \                J .t.        ~H-

                a3-¼~M Pl--1        J -to Pu~ U l \ d t r u I t..Jt, I A II " on Pr u f ,r tJI                                                                                           (J
                                                                                                        .
                                                                                                                                                                                                            -
                                                                                                        -
                                                                   u
                 ,f\vt" ·hrlJ sh, l t               r-Jo . Aa.Sa~~'J           Lv ~ I L- h I'
                                                                                               a I .s o                                                                                                                                                                 ~
            •
                 &Lf'.Llo~\d                                                 .
                                             h, ~ ll l "d .f. 11 via.tu PL, turfh.tf ""o r t
                                                                                      {\
                                                                                                                                                                                                                 -·
                                                                                                                                                                                                                                                                                                                        I


                 -,.- h t. ' fJ ro f er ~, t ~ "t f Off              J       11'1; ! ""''::1
                                                                                          .
                                                                                              ,,Jt., ~                                                         O U..,I                                 ('{)'
                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                       ,J
                 01'1      P,o,~r-t 1 l l l " i l ' ) •o r ~ ~ '" ,
                                      .                    .
                                                                       ~o . A 0 i ~ t ~ I {_ a I 5 o                                                                                 .                                -


                 -e.. ric. l u~J. d                                          )                    c1,a..,                    I ';f                    ~~uwS                                              ·t- h,,          4             (I       v                 PtA..P.irwor                                        ~,
                                                                                                                                   l

                 ' -t       fi       d     I
                                                             '
                                                      fVl i- I                         I                    D ,-            (Yl    A. I         I                  ·w u.. ~                      ~o.-..f-                     w,t- h                               rY1 l                     tl           s
                        u
                 lf\V l()                  1u,               _\l                  -S             tl .u            t          No             I                A as3-~S-1                                                       f l                 t        I_, c......+ ')                                                      '':
                                                                                                                                                                                                                                                                                             I

                                                             ('


                                     5 •t t      I           A ~
                                                                                       •
                                                                                        'JO u.                        C..ll ()         .9 u ~
                                                                                                                                       u
                                                                                                                                                      '.:,    ~            )                  C.o .              -
                                                                                                                                                                                                                 .J~()~-t.                                 I,    (J.   Vt                  d O YI             l

                - I, ;           ~               " Ctf~.t. (                                       " .J:'                    h'        Vt                f 1 I -'                    d               j r ;,va()rJS                                                0_!lQ,o.l~                                      h,m
                                                                                                                                                                                                                                                                        V'
                   -t ~a,d, (l i                                                        h I -~                        C ,)   i)    S Pi" W O                  C     ~               w t'h                        L¼ . N u~~                                              UJh trL
                        u
                i ' •i 11                        "St- o I
                                                                 V
                                                                                 ,t               Mj                   P, -o f             .e r       1       d
                                                                                                                                                             ...
                                                                                                                                                                                tvl             CJ()            ai-f.1 m '1~                                       -f-a               t i>           f L          i.
                                 (
                                                                                                            '
                 f()    L                ... 0           w1thdra.wt                   ...
                                                                                                                                       I'll u ,., ;                 p I e.. .!f,:t.\/Q                                     (IC.~              s t ,)~t                                           ' '
                                                                                                                                                                                                                                                                                                 I        Vl
                                                                                                                                                             '
                  r; \ " d . Th ; 'i                                                               I 'ii.             LlO         ot d                       ,t ~ve.. V                              (
                                                                                                                                                                                                           r.ei,d,                 tt+i1:>t1)                                         t b,rt ::r
                  "Cl. Vt                        b,ou51li                                          ~              tu         ~ OIi                  fur                     y.ear ':\                           u o d .:r                                  4M                     Co1i1 n 5J
                                                                         V                                                   '                                             '                                                                                                                                  u
                 0 "                 4cu                         ..... .)                          r.:rNALL'r                                                                       (l ( ..                bH              di , tc.+1 11 4                                                   ~        t     :r
                                     r                                                                                                                                                                          r                                                            U.
                (L-l,                 u.1-f                  +o                              S Lfl                d         fYl .f              Nl lj                           M1 ~ t-Lflan.1ou                                                  s               p,.~ -lYUJ U ,-                                      K,
                 -t" h/A             i           t,., t.1                                        h 11           \If         W~ I l
                                                                                                                                                    h(                 l        ~              fl t.      Ld        .f    J              t ov                                l 1 t 1qat101),
                                                                                                                                                                                                                                                                                                                                 ,..
                                                                     .                                                                                                                                                                                                                 u
                 AI ~ 0                    ,         1 _ +· ,u14                                                      ·n ... .,    d                t o<                            you                         • b           ac-1                              'I ()             a              Wi ~
                                                                                                                                                                                                                                                                                                            I ,
                + ~. t                           C.. u ( ""·b ~
                                                                                                    (
                                                                                                       rt¼11.lta1 onf                                              4       ·r   l ,·v           VI l             o.q_ai n\ ..j.                                        Mt              I'   ()
                                                                                                                                                                                                                                                                                                          +-. t
                                                                                                                                                r                                                                     V

    .                                                                                                                                                                                                                                        C
                               -
           ~--
                                                                                               .
                                            .
Ii
                                                                                                                                                                   --
                                                                                                                                  -                                                              .-
                                                                                                                       -                                       "
                                                                                                                   (         1
                                                                                                                   \
                                                                                                                                                      .
                                                                                                                                  ',
                                                  .    "
                                                                                                                                                 ..
                                                                                                                                                                                                      .
 '
                    -
                                                                                                                                                ...
                                                                                                                                                                                            -
            ..                                                                .
                                                                      ..,.,
                                                           F
                                            ,__                       ,rl.
                                                       ~,.           -.
                                                       V' '
                                                               .                                                                 J                                      J
                                                                                                             1
                                                                                                                 11 Cl       f1            '1' u                    h'           rt, "D .r:
       ~


                                                                                                                                                          ·~ +
             I
                  UO l f'lCf         (IJ -t"1J                       J    0        .JTJl'J         t   (10   t-f   +    I    f"l1               J f        ~     UOl fll              f   t II
                               n
     p~     r JtJ ,n , 1 J fJ           oI      .'f                            ,wy -t• w ' ' d OJ-D 1 u op d Cf P l'1 11 L\S
                                                                                                                                                           ~
                                                  l}
                                                               J+
     17 11 1~ +    r \A..& o
                          s             p IA                   '1f   f        IA til t)
                                                                                   IAJ f <sJ1 '1!7l1 prt"•ttJ t d.t w, I.
                                                                                                             ')
                                   ~ J YI   J                             j 0         l}   I   om u     ·t,        J   It\             '    j   0         no~
                                                                                                                                                                        .        }Jllf'l;f
                 t 'l -+                               I ' -f_
                                   Case 1:20-cv-01897-CCC-CA Document 1 Filed 10/15/20 Page 29 of 32
                                                                                                                                                                            I.
     J    j. i'    f
  DC-153M Rev f/2012
                                 , vCase 1:20-cv-01897-CCC-CA
                                                  ,•,.,     /                                                 I
                                                                                                                        -   --                                  N - -.
                                                                                                                                                               Document 1 Filed 10/15/20 Page
                                                                                                                                                                                           - 30 of 32           COMMONWEALTH OF PENNSYLVANIA
  INMATE PERSONAL PROPERTY INVENTORY
  • Transfer  • Hold Initial Disposition •                                       ,• . Other                                       (       \\                                                                       DEPARTMENT OF C.ORRECTIONS
                                                                                                                                                                                                                     Facility:
                                                                                                                                                                                                                                                             ,.-
  D~ Number
  l , __. " '   I ih . I I
                                      Name                I               I
                                                                                                    Method of Disposition-·· •
                                                                                                        S - Ship                             ( R- Returnito Inmate                D - Destroy               H - Hold for Inmate  A            07 9141
''-E!f•t1J~~Mf,~~~~ ~~~;/
                   1      ~:,}'•~,:.r~,._;•'1-F09.l;V 11,:,:,>i''{,
                                                       ·.,.p,,·(,•~·•.
                                                                  . ~~•'l''?i'(ConUnuedl
                                                                                                                            •f,i/'""GROOMING/l;tEALTff ~ ~ 1i:;,..;~r:Cf EJ.'.~~EOUS ;,1i1·• ,,,, 'l!,'-f''FEMALES '.~ NLY,IV' ~-•
                                                                                                                             f"ti'i,fi''li..!l// 1co~tlnuedi';-+/' •.<" •·""              · ,,.,    ,:    Colitin             .~:f.:1·,;~r
                                                                                                                                                                                                                        B'ed)il."1;,l'i,\_li               ~~~-- !.. t~~~~,U
             ITEM                           NO. METH                           ITEM                NO. MET~                                      ITEM              NO. METH                           ITEM                    NO. METH                   ITEM         NO. METH
1..,..., .t,._~--:;'•State Issued .;.~--,.,...._ •~i Coffee                                                                     Evealasses                                    (             Dictionarv                                            Bra
     Belt                                                           Cookie                                                      Eveolass Case                                 ,,,           DOC Handbook                                          Bleach Cream
     Boxers                                             I          rCo.n dlments ~•-~:-r.,.,,..:•.-. __ i?'~.....-..1,- Evealasses - Sun                   '                                Ear Buds                                              BodvWash
     Comm/Laundrv Bao                                                       BBQ Sauce                                           Face Cream                                                  Envelooes                                             Crochet Hooks
     ID Card                                                                Grape Jellv                                         Foot Powder                                                 Extension Cord                                        Crochet Items
     Jacket (llohtwelohtl                                                   Honev                                               Hair Oressino                         /        ,-           File  Folder                                          Cross Stitch Thread
     Pants                                                                  Ketchup                                             Hemorrhoid Cream                                            Games                                                 Emorv Board
     Shirts                                                                 Mustard                                             Hvdrocortisone                                              Greetlna Cards                                        Eve Mekeuo
     Socks                                                                  Mavo                                                Laxative                                                    Headohones                                            Hair Picks/Pins
     Summer Hat (caol                                                       Salsa                                               Lotion                                        r             Headohone Ext                                         Hair Removal Cream
     T-Shirt                                   J ,:                 Crackers                                                    Medical Bracelet          '                                 Headohone Solil                             ,'        Lioslick
     Towels                                                          Drink Mix                                                  Mirror                               I ;,. ID Holder                                                              Miconazole Cream
     Washcloths                               I         f            Milk (oowcleredl                                           Mouth Wash                                                  Kevs                                                  Paiamas ctool
     Winter Coat                                                     Nuts                                                       Muscle Rub                                                  Laundrv Oeteraent                           /,        Pantv Liners
     Winter Hat (knit hatl                                           Oatmeal                                                     Nall Trimmers                                              Leaal Mall                                            Rollers
     Footwear:· ~~,;;i·_ ~
                                            ,.       , ~..1,.,' · P.ackaaed Meats:'· "               ·.,-.. -,'I                 Pain Relief                                                Letters/Mail                                          Sanitary Napkins
     Boots/Shoes                                                            Beef                                                 Petroleum Jellv                                            Lioht Bulb                                            Scarf
     (1)                                                                    Chicken                                              Ponv1ail Holder                                            Lock                                                  Scissors
     (2)                                                                    Fish                                                 Q~Tips                                                     Maoazines                                             Shower Cap
     Sneakers                                                               Meat Stick                                           Razors                                                     Mono Jack                                             Side Combs
     11)                                                                    Pork                                                 Saline                                            "
                                                                                                                                                                                            Notebook                                   f , - Tampons
     12)                                                                    Sausaqe                                              Shampeo                                ,'    (, '        .paper:'f',, •,-\''. •• ~-,:,q, .~~ ,¥, ... ;;: Tweezers
                                                                                                                                                                      .,
     (3)                                                             Mrs. Dash                                                   Shavino Cream                                  i· :..             Carbon                                         Yam
     Shoe (medical)                                                  Pasta Sauce                                                 Soap                                          .r,::               Notebook
     Shower Shoes                                                    Pastries                                                    Soap Dish                           e   f                        Typing
  ,i.,1'~ ..,,,,,·.;i.\ Non:State Issued (1t~ 1~~~.,.                Peanut Butter                                               Tolnattate Cream                                           Paperwork
     Athletic Shirt                                                  Pickles                                                     Toothbrush                             I t"                Photo Album
     Gloves                                   I         (._          Poocorn                                                     Toothbrush Case                                  ,. Photooraohs                       r       '-I"
      Handkerchier                                                   Pretzels                                                    Toothpaste
                                                                                                                                                                           ' ,-, Playlno Cards
      Headband                                                       Rice                                                        Towel                                                      Prayer Rug
      Laundrv Bao
      Rain Poncho                                 I
                                                   ,, ;.             Suaar/Substitute
                                                                     Souo
                                                                                                                                 Vitamins
                                                                                                                                 Washcloth
                                                                                                                                                                                            Rua
                                                                                                                                                                                            Ruler
      Reliaious Headaear                                             Tea                                                                                                                    Scotch Taoe
                                                                                                                                                                                                                      '           !     ( '
      Robe                                                           Tortillas                                                                                                              Sewina Kit
      Shoe Brush                                                                                                                                                                            Tablet ILeaall                                     )::~ OJHER AP,PROVf:D 'IIEM,S..;,
      Shoe Polish                                                                                                                                                                           Tissues                                            '.'~(grandfathered items:"'etc.)tr,,
                                                                                                                              ,:,~:~~Ml}~{.~ ~~?,~.s . ' •~,.,
      Socks                                   I         (                                                                                                                                   Venda Card
      Sweat Pants                                      r                                                                                       ITEM                NO. METH Wash Tub
      Sweat Shirts                                                 •,\!.,;•GROOMING/HEALTH '.';:I![:, Address Book                                                I         I               Waste Basket
                                                       I -::~1i~~~t- 1·§~i;.:1~ '.'~ •• .. ~:."~· iArt Supplies: -~, :.•..-. ~~ ';.,:;,•;..: :'1\ .1. Y-Adaptor
                                                                                          1
      Sweat Shorts                              ;
     T-Sh irt                                               '                  ITEM                NO. MET~                                 Canvas Board
                                                  ,_
     Thermal Bottom                              .'                  Acne Cream                                                             Drawino Pad
     Thermal Tao                                    I ~( ... Alleroy Tablets                                                                Erasers                       .. ""''1.?l";;TOBt~~~ z
      Underwear                                                      Antacid                                                                Highlighters                I 1-. l4k,.,_.,. ·~'7~ ..... . .w. , . r1
      Wristbands                                                     Antibiotic Cream                                                       Markers                                                    ITEM                    NO. METH
                                                                     Band Aids                                                              Pain t                                          Cia Pacers
                                                                     Brush                                                                  Paint Brush                                     Clo Roller

::W#f.;~.,i:;ii~#.i~[f;.~~~~                                                                                                                                        ,,--
                                                                     Chao Slick                                                             Paint Case                                      Cia Cartan
                                          1
                                                                     Chest Rub                                                              Pen                       •/ \~ Cia Packaae
                        ITEM                NO. METH Cocoa Butter                                      ;           r                        Pencil                                          Clears
      Baael                                                          Comb                                                                   Pencil - Colored                                Lichter
      Breakfast Food                                                 Conditioner                 1:..; j' \                      Batteries                                                  Pioe
     Candv Baa                                                       Contact Lenses                                              Binder                                                     Pioe Cleaners
                                                                                                                              r Books: j.;:::·.!.: l·~,-~......
                                                                                                                                                                         ,_
      Candv Bar
      Cereal Baa
                                                                     Couah Droo/Svruo
                                                                     Dental Floss                                                           Leoal
                                                                                                                                                      "                                     Ploe Filters
                                                                                                                                                                                            Tobacco Chew
      Cereal Bar                                                     Dentures                                                               Personal                                        Tobacco Cio
      Cheese                                                         Denture Brush                                                          Reliaious                                       T abacco Pioe
      Cheese Puffs                                                   Dentu re Cleaner                                            Book Liaht                               .....             Tobacco Pouch
      Chili Beans                                                    Denture Cream                                               Bowl w/Lid                             I I·                Tobacco Snuff
      Chips                                                          Deodorant                                     I'            Cuo                                    I I','
  ·'l'•'<:fi,,"                ili]i ~(•·C°
 ~f:~~bF.,:6:~{¥tH~f..:,-~J , -~1~ ~1~~~;,;,"!!oi~c
                          (c .. ... :,,,,            '_
                                                 •~-}~!,     ,.,:.w~·~.J~ti,.,f-1r1-v,•r
                                                                                              1'PTION  'oR                 stRiAL;NciJ!~~(;;~.;,,,, <I·- 'l •!, .JNQf~~ ~t 1
                                                                                                                                                               ~\-~~~·f
                                                                                                         Jll<f'i..--:1.\, l, ,;,:...... •;...~~~,..,,~if.il.!~~w,i',-:,
                                                                                                                                                                                          .MeTH                   ,.:t.;;~ '>i,.c(.,)J,it·.'1,t)'I OPERA11ONAL J;;J;,"'4.; ..;;.;,,,
                                                                                                                                                                                    C,--:.W"",':~ lfl,~,~·,-··")r,.,-{~ · YES                ." NO ,.       · COMMENTS ' ' ' •:,
     AC Adapter
      Calculator
      Converter Box
      Drum Set
      Earrings
      Fan                                                                                      . ,                                                                                  ;                  1-,                      ,
      Foot Locker                                                                               ,'
      Gig Bag
      Guitar
      Guitar Strings
      Instrument Case
      Kevboard
      MP3 Player
      Necklace (female only)
      Necklace - Religious
      Radio
      Radlo-Cassette/V./alkman
      Rina
      Surge Protector - 5 Outlet
      TV i                  ,:
                                                       ' I            '  ,,           ,I.           /                               I f. ✓                                        I                    I'                    \ /
      TV·Antenna
      TV•Remote
      Typewriter
      Tvoewriter Ribbon
      Watch
      Mail Ta :                                                                                                                       / Articles marked •s• mailed (Signature and title)                                                           Date Mailed
                                                                  ,
            Thrroperty describe!l',~~ve                    'J'JS.inventoried an,d process~d as indicat~                                                                           The property above was received and processed

          / '": I (                                     JI _,.)
         Signature of flroperty Officer (print last name)
                                                                                             !      I ' .• - i'
                                                                                            Signatu re of~nmate
                                                                                                                             '
                                                                                                                                            Signature of Property Officer (pri nt last name)                                      Signature of Inmate

                     :"\(                                                                     l '.~)         )     (~       .,
                         Facilitv                                                                     Date                                                                Facility                                              Date

          All property is/was present ~nd accounted for. No property was missing and/or damaged. Property exceeding the allowable property limit has been addressed per
          the appl icable policy. 'Excess property in the farm of legal property (active cases only) is in accordance with Department policy 6.3.1 Section 20. The inmate has
          been informed that alloy,iable property must be contained in the containers permitted by the applicable policy. Inmate's signature above acknowledges accuracy.

                                                                                                                            # of Boxes:

          WHITE - DC-15 AFTER PROCESSING COMPLETED                                                                                                PINK - SEND.ING FACILITY <;OPY OR MAILROOM, IF APPLICABLE
                                                                              -- - . - ~.     .
         ,,      I'
             -~ f.l (-       ,·
                        \ ( ~ 'f\.,..  (..I'ci - (1         /' I -) ..
                                                  Case 1:20-cv-01897-CCC-CA Document
                                                                            .,   ,
                                                                                   I 1 Filed
                                                                                        :    10/15/20 Page 31 of 32
                                                                                                                 (•                                       I

  DC:,153M Rev 1/2012                                                                                                                                                             COMMONWEALTjli' 9F PE}'INSYLVANIA(
  ~ATE PERSONAL PROPERTY INVENTORY                                                                                                                                                   DEPARTM~ E C~REC TION r -
"" Transfer       Hold•D Initial 9 1sposition       D Other                                                                                                                            Faci lity: • I--'  ./Vl"'r_
 ~\~~1q Q</1                      Name           ~        :cu,r, 1·1
                                                                                     I              ;•t~od of ~isposition
                                                                                                         S - Sh!P            R - Return to Inmate            0- Destroy                          A 252957
                                                                                                                                                                               H - Hold for Inmate
, CLOTHING & ACCESSORIES:
                 ·•
                                                          , f            . FOOD •
                                                                  .. ,. ·~ ... _._{Continued) · · ·
                                                                                                    ~,
                                                                                                              ·
                                                                                                                          GROOMING/HEALTH                               MISCELLANEOUS
                                                                                                                                                                           · (Continued) ·
                                                                                                                                                                                                                 FEMALES ONLY
                                                                                                                                 (Continued)
      ITEM                                  NO. MEn-                            ITEM             NO. METH                       ITEM             NO. METH                ITEM            NO. METH               ITEM               NO. METH
 .,._,.             State Issued                                   Coffee                      I                Eveqlasses                                       Oiclionarv                         Bra
 Bell
 Boxers
 Comm/Laundrv Baa
 ID Card
                                                 .
                                                 -,
                                            fill.I
                                                                   Cookie
                                                                   Condiments:
                                                                             BBQ Sauce
                                                                             Grape Jelly
                                                                                               I                Eveqlass Case
                                                                                                                Eveolasses Sun
                                                                                                                Face Cream
                                                                                                                Foot Powder
                                                                                                                                                                 DOC Handbook
                                                                                                                                                                 Ear Buds
                                                                                                                                                                 Envelopes
                                                                                                                                                                 Extension Cord
                                                                                                                                                                                                    Bleach Cream
                                                                                                                                                                                                    Body Wash
                                                                                                                                                                                                     Crochet Hooks
                                                                                                                                                                                                     Crochet Items
 Jacket (lightweiaht)                                                        Honey                              Hair Dressina                     ' lL           File Folder                         Cross Stitch Thread
 Pants                                                                       Ketchup                            Hemorrhoid Cream                                 Games                               Emory Board
 Shirts                                                                      Mustard                            Hvdrocortisone                                   Greeting Cards                      Eve Makeuo
 Socks
 Summer Hat lcao)
                                    ,,,,, -,
                                             I',,                            Mavo
                                                                             Salsa
                                                                                                                Laxative
                                                                                                                Lotion            -,                             Headphones
                                                                                                                                                                 Headohone Ext
                                                                                                                                                                                                     Hair Picks/Pins
                                                                                                                                                                                                     Hair Removal Cream
 T-Shirt                                                           Crackers                                     Medical Bracelet                                 Headohone Sclit                     Uostick
 Towels                                                            Drink Mix                                    Mirror                             I             ID Holder                           Miconazole Cream
 Washcloths                                                        Milk (powdered}                              Moulh Wash                                       Kevs                                Pajamas (top)
 Winier Coal                                                       Nuts                                         Muscle Rub                                       Laundry DeterQent                   Pantv Liners
 Winier Hat (knit hat)                                             Oatmeal                                      Nail Trimmers                                    LeQal Mail                          Rollers
 Footwear:                                                         Packaaed Meats:                              Pain Relief                                      Letters/Mail                        Sanitarv Naokins
 Boo ls/Shoes                                                                Beef                               Petroleum Jelly                                  Lighl Bulb                          Scarf
 (1)                                                                         Chicken                            Ponytail Holder                                  Lock                                Scissors
 (2)                                                                         Fish                               Q-Tips                                           Maqazines                           Shower Cap
 Sneakers                                                                    Meat Stick                         Razors                                I          Mono Jack                           Side Combs
 (1lN1K t '                                      I                           Pork                               Saline                                           Notebook                            Tamrxms
 121 ~ , :-· r 1,. ~                   l·        I                           Sausaoe                            Shamf'VV'I                                       Paoer:                              Tweezers
 (3)                                                               Mrs. Dash                                    Shavina Cream                        I                 Carbon                        Yam
 Shoe (medical)                                                                                                                                     ,m
 Shower Shoes                                  I
                                                                   Pasta Sauce
                                                                   Pastries
                                                                                                                Soao
                                                                                                                Soao Dish                 "'         \
                                                                                                                                                                       Nolebook
                                                                                                                                                                       Tvcina
       •· .•- Non..State Issued                                    Peanut Butter                                Tolnaftate Cream                                 Paoerwork
 Alhletic Shirt                                                    Pickles                                      Toothbrush                           I           Photo Album
 Gloves                                                            Poocorn                                      Toothbrush Case                       I          Photoaraohs
 Handkerchief                                                      Pretzels                                     Toothoaste                          I            Plavina Cards
 Headband                                                          Rice                                         Towel                                            Praver Rua
 Laundry Baa                                                        Suaar/Substitute                            Vitamins                                         Rua
 Rain Poncho
 Relic:iious Headqear
                                                                    Souo
                                                                    Tea                           ,--,          Washcloth
                                                                                                                            I . I , .,,', \ If      L
                                                                                                                                                                 Ruler
                                                                                                                                                                 Scotch Taoe
 Robe                                                               Tortillas                     r ,~.,,,.                          ,;.             I           Sewina Kit
 Shoe Brush                                                                                                     .....,,,: .;: " \.'!P·,.                i        Table! !Leaall                        OTHER APPROVED ITEMS
 Shoe Polish                                                                                                                . MISCELLANEOUS                      Tissues                                (grandfathered iter:ns etc.)
 Socks                                                                                                                                                           Venda Card                         I ,-,,r,r, I                 I I ll
 Sweat Pants                                 'll-                                                                             ITEM                NO.     METH   Wash   Tub                                   I
 Sweat Shirts                                                              , G,~_?O~INGJ~EAnH                   Address Book                     I               Waste Basket                      IH , , \ 1. fH·,r i1 1..:          I
 Sweat Shorts                                  I                                                                Art Supplies:                                    Y-Adaplor                                          I

 T-Shirt                                                                         ITEM            NO. METh                Canvas Board                                                                  !"1)(                     }    11
 Thermal Bottom                                l                    Acne Cream                                           Drawina Pad                                                                                          I
 Thermal Top                                  I                     Allerav Tablets                                      Erasers                                              TOBACCO               ( ,., \c~ .. -;. ... >- I '. ,, '.;;   I
  Underwear
 Wristbands
                                                                    Antacid
                                                                    Antibiotic Cream
                                                                                                                         Hiahliahlers
                                                                                                                         Markers                                           ITEM           NO. METH C. I ,CS
                                                                                                                                                                                                                           (  -      I
 I-·•,_· ;               I '}·1 :°               I                  Band Aids                                            Paint                                   Cio Pacers               I                        l I       ,.

,~:,·,··:~:\ '
                                 I                                  Brush                                                Paint Brush                             Cia Roller 1                           r i l l<- f:, ,, / I I
                       ' FOOD-.,,,  ,.
                        _·,,.,-,.1•;;;. ___        . , ·I,>:,       Chap Slick                                           Paint Case                              CiQ Carton                                          I I
                                                                                                                                                                                                         T , ,- l (': __               I
  Baoel
                ITEM                        NO. METH Cdcoa Butter
                                                                    Chest Rub

                                                                    Comb
                                                                                      '           I
                                                                                                                         Pen
                                                                                                                         Pencil
                                                                                                                         Pencil - Colored
                                                                                                                                                      I
                                                                                                                                                                  CiQ PackaQe
                                                                                                                                                                 Cigars
                                                                                                                                                                 Liahter                              \.-', ,_                           I
  Breakfast Food                                                    Conditioner                                 Batteries                                        Pioe                                                   '
 Candv Baa                                                          Contact Lenses                              Binder                                           Pioe Cleaners                        \.I(· , l                      I /

 Candv Bar                                                          Cough Drop/Syrup                            Books:                 .-                        Pipe Filters
 Cereal Baa                                                         Dental Floss                                         Leaal                                   Tobacco Chew                                .,'
                                                                                                                                                                                                      ~-, 1,-,                         \
 Cereal Bar                                                         Dentures                                              Personal                               Tobacco Cio
 Cheese                                                             Denture Brush                                        Reliaious                               Tobacco Pioe                       (', I , / , ! ,       I,,, /       I
  Cheese Puffs                                                      Denture Cleaner                             Book Licht                                       Tobacco Pouch
                                                                                                                                                                                                       ,               ;
  Chili Beans                                                       Denture Cream                               Bowtw/Lid                                        Tobacco Snuff
 Chics                                                              Deodorant                     /             Cua
 ... ' - :._
            ,:t'     · ITJ:M             .
                                                      -
                                                        ,' '
                                                              •--:.· ---
                                                              ...... . '· , DESCRIPTION OR SERIAL NO.
                                                               ,,, ..... '                                                                                  ' NO          ' METH
                                                                                                                                                                                                     OPERATIONAL
                                                                                                                                                                                          YES       NO                    COMMENTS
 AC Adapler
  Calculator
  Converter Box
  Drum Set
  Earrinqs                                                                                                                                                                                    ./
  Fan                                                           '-.N VI       ' I• ~-<:_
                                                                                       I
                                                                                                                                                              I                            V
  Foot Locker                                                      Ir: •"\ , .{ I                                                                             I
  GiQ BaQ                                                  -                            I
  Guitar
  Guitar Strings
  Instrument Case
  Kevboard                                                                         I         I       ·· 1 - , 7 J
  MP3 Player                                                 . -1 ', I'l l ( ' I                       I
                                                                                                           ' / lr
                                                                                     ,
  Necklace (female only)
  Necklace - Religious
  Radio
  Radio-Cassette/Walkman
  Ring
                                                                       ., i                                          -·-,
                                                                     /'- , I, ·; ,, t'- -. '• -_.,,.._,._} (' I" >( L'
                                                                                                        I '
                                                                                                                                            :                                        -
                                                                                          .,                               I        IJ                                                         ,
  Surge Protector - 5 Outlet
                                                                ,.,_
                                                                 " n                        -                                                  \
                                                                                                                                                                                            V
                                                                                                 -✓ - I I ,J
                                                                                                                                               '
                                                                                 ~
  TY                                                                                                                      /1.11\rvll c-\1!
  TV-Antenna                                                                                                           I      ,
  TV-Remote                                                                                                          I
  Typewriter
  Tvpewriter Ribbon                                               -               '
                                                                          I I YYI (-' )(                                      .                                                             V
                                                                                                                                                                                                /
  Watch
  Mail To:                                                                   -                    j                                         '
                                                                                                                      Articles marked ·s• mailed (Signature and title)                                Date Mailed

          The P.ropertJ described above was i~~entoried and pr~sse~ as in~cated                                                                    The property above was received and processed

        ;;l,,vt.41,r ·r ;--                                                       "K-1 ')'-I
                                                                                 Stgnatufe of Inmate                    Signature of Property Officer (print last name)                           Signature of Inmate
       Signalure o f r ~ r - : ; :r - t int last nam e)


                      Wal:llilv '            I
                                                                                      ") ·lO
                                                                                  I lDate                                                   Facililv                                            Dale

        All property is/was present and a,ccounted for. No property was missing aad/or damaged. Property exceeding the allowable property limit. has been addressed per
        the applicable policy. · Excess property in the form of legal property (active cases only) is in accordance with Department pol icy 6 .3.1 Section 20. The inmate has
        been informed that allowable property must be contained in the containers permitted by the applicable policy. Inmate's signature above acknowledges accuracy.

                                                                                                         # of Boxes:

        WHITE -DC-15 AFTER PROCESSING COMPLETED                                                                             PINK - SENDING FACILITY COPY OR MAILROOM, IF APPLICABLE
        CANARY- INMATE -COPY AFTER ALL PROCESSING COMPI                                         FTm ·                        r:n1 ns:N~nn _ lMU4 TC r-nov \A/UCJ.I tTC:UC' t,OC ••n 1r-:-•1Tn n1.-- n
Case 1:20-cv-01897-CCC-CA
                   c,..-'    Document 1 Filed 10/15/20 Page 32 of 32
                                              ,
              'I'\
              UtUnonf- .--- f;a_9 IL,; .iJt:i I l) ;Cl- '/ot)
              S'   c.-T    Ctm /J 1"' I/

              /Jo 6vx J Joz.-8
              ul-.        /J..L f,U-J   b vJI /?--/, J J   7J J
          I
         j


     I
         Il
